Exhibit 10.14

PURCHASE AND SALE CONTRACT

BETWEEN

FOX RUN AP XI, L.P.
a South Carolina limited partnership

AS SELLER

AND

ANGELO GORDON REAL ESTATE INC.,
a Delaware corporation

AS PURCHASER

 

 

 

 

 

 

FOX RUN APARTMENTS
60 FOX RUN DRIVE

PLAINSBORO, MIDDLESEX COUNTY, NEW JERSEY


TABLE OF CONTENTS

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

PURCHASER’S ACCESS RIGHTS; PROPERTY CONTRACTS

4

 

3.1

Purchaser’s Access Rights

4

 

3.2

Conduct of Investigation

4

 

3.3

Purchaser Indemnification

4

 

3.4

Property Materials

5

 

3.5

Property Contracts

6

 

ARTICLE IV

TITLE

7

 

4.1

Title

7

 

4.2

Survey

8

 

4.3

Permitted Exceptions

8

 

4.4

Existing Deed of Trust

9

 

4.5

Subsequently Disclosed Exceptions

9

 

4.6

Purchaser Financing

9

 

4.7

Housing Assistance Program Vouchers

9

 

ARTICLE V

CLOSING

10

 

5.1

Closing Date

10

 

5.2

Seller Closing Deliveries

10

 

5.3

Purchaser Closing Deliveries

12

 

5.4

Closing Prorations and Adjustments

13

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

20

 

6.3

Survival of Seller’s Representations

21

 

6.4

Definition of Seller’s Knowledge

21

 

6.5

Representations and Warranties of Purchaser

22

 

ARTICLE VII

OPERATION OF THE PROPERTY

23

 

7.1

Leases and Property Contracts

23

 

7.2

General Operation of Property

23

 

7.3

Liens

24

 

7.4

Tax Appeals

25

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

26

 

8.1

Purchaser’s Conditions to Closing

26

 

8.2

Seller’s Conditions to Closing

27

 

ARTICLE IX

BROKERAGE

28

 

9.1

Indemnity

28

 

9.2

Broker Commission

28

 

ARTICLE X

DEFAULTS AND REMEDIES

28

 

10.1

Purchaser Default

28

 

10.2

Seller Default

28

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

30

 

11.1

Major Damage

30

 

11.2

Minor Damage

30

 

11.3

Closing

30

 

ARTICLE XII

EMINENT DOMAIN

31

 

12.1

Eminent Domain

31

 

ARTICLE XIII

MISCELLANEOUS

31

 

13.1

Binding Effect of Contract

31

 

13.2

Exhibits and Schedules

31

 

13.3

Assignability

31

 

13.4

Captions

32

 

13.5

Number and Gender of Words

32

 

13.6

Notices

32

 

13.7

Governing Law and Venue

34

 

13.8

Entire Agreement

35

 

13.9

Amendments

35

 

13.10

Severability

35

 

13.11

Multiple Counterparts/Facsimile Signatures

35

 

13.12

Construction

35

 

13.13

Confidentiality

35

 

13.14

Time of the Essence

36

 

13.15

Waiver

36

 

13.16

Attorneys’ Fees

36

 

13.17

Time Zone/Time Periods

36

 

13.18

1031 Exchange

36

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

37

 

13.20

Exclusive Negotiations

37

 

13.21

ADA Disclosure

37

 

13.22

No Recording

37

 

13.23

Relationship of Parties

38

 

13.24

Waiver of Jury Trial

38

 

13.25

AIMCO Marks

38

 

13.26

Solicitation of Employees

38

 

13.27

Survival

38

 

13.28

Multiple Purchasers

38

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

39

 

14.1

Disclosure

39

 

14.2

Consent Agreement

39

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

Description of Land

Exhibit B

Form of Deed

Exhibit C

Form of Bill of Sale

Exhibit D

Form of General Assignment

Exhibit E

Form of Lease Assignment

Exhibit F

Form of Vendor Terminations

Exhibit G

Form of Tenant Notice Letters

Exhibit H

Lead Paint Disclosure

Exhibit I

Form of Assignment  of Landlord/Tenant Action

Exhibit J

Title Pro Forma

 

SCHEDULES

 

Schedule 1

Defined Terms

Schedule 2

List of Excluded Permits

Schedule 3

Excluded Fixtures and Tangible Personal Property

Schedule 4

List of Materials

Schedule 5

Permitted Exceptions

Schedule 6

Certain Assumed Property Contracts

Schedule 7(a)

Landlord/Tenant Disputes

Schedule 7(b)

Insurance Matters

Schedule 8

Rent Roll

Schedule 9

Aged Delinquency Report and Security Deposit Ledger

Schedule 10

Property Contract List

Schedule 11

Fixtures and Tangible Personal Property

Schedule 12

List of Vehicles

Schedule 13

Employee Positions and Salaries

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 8 th
day of July, 2009 (the “Effective Date”), by and between FOX RUN AP XI, L.P., a
South Carolina limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“ Seller”), and ANGELO
GORDON REAL ESTATE INC., a Delaware corporation, having a principal address at
245 Park Avenue, 26 h Floor, New York New York 10167 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

Seller owns the real estate located in Middlesex County, New Jersey, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Fox Run Apartments.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE 1
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE 2
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT. 


2.2.1    SUBJECT TO ADJUSTMENT PURSUANT TO THE TERMS OF SUBSECTION 2.2.2 AND
2.2.3 BELOW AND ELSEWHERE IN THIS CONTRACT, THE TOTAL PURCHASE PRICE (“ PURCHASE
PRICE”) FOR THE PROPERTY SHALL BE AN AMOUNT EQUAL TO SEVENTY MILLION THREE
HUNDRED FIFTY THOUSAND  DOLLARS ($70,350,000.00).

 


2.2.2    THE PURCHASE PRICE HAS BEEN AGREED UPON BASED UPON AN ASSUMED TAX
ASSESSED VALUE FOR THE PROPERTY FOR 2009 OF SIXTY SIX MILLION DOLLARS
($66,000,000) (THE “ ASSUMED ASSESSED VALUE”).  PURCHASER ACKNOWLEDGES THAT
SELLER IS CURRENTLY CONTESTING THE 2009 ASSESSED VALUE FOR THE PROPERTY, AND IS
IN NEGOTIATIONS WITH THE TOWNSHIP OF PLAINSBORO TO ESTABLISH THE FINAL AGREED
UPON ASSESSED VALUE FOR THE PROPERTY FOR 2009 (THE “ FINAL ACTUAL ASSESSED
VALUE”).  IF (X) THE FINAL ASSESSED VALUE HAS BEEN ESTABLISHED PRIOR TO THE
CLOSING, AND (Y) THE FINAL ASSESSED VALUE IS GREATER THAN THE ASSUMED ASSESSED
VALUE, THEN AT THE CLOSING THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT (THE
“ PURCHASE PRICE REDUCTION AMOUNT”) EQUAL TO THE EXCESS OF THE FINAL ASSESSED
VALUE OVER THE ASSUMED ASSESSED VALUE, TIMES THE TAX RATE (I.E. THE MILL RATE)
FOR CALENDAR YEAR 2009, MULTIPLIED BY FIVE (5).  FOR ILLUSTRATION PURPOSES ONLY,
IF THE FINAL ASSESSED VALUE IS $68,000,000 AND THE 2009 TAX RATE IS 2.1%, THEN
THE PURCHASE PRICE REDUCTION AMOUNT WOULD BE EQUAL TO [($68,000,000 -
$66,000,000 = $2,000,000) X 2.1% = $42,000] X 5 = $210,000. 

 


2.2.3    IF (X) THE FINAL ASSESSED VALUE HAS BEEN ESTABLISHED PRIOR TO THE
CLOSING, AND (Y) THE FINAL ASSESSED VALUE IS LESS THAN THE ASSUMED ASSESSED
VALUE, THEN AT THE CLOSING THE PURCHASE PRICE SHALL BE INCREASED BY AN AMOUNT
(THE “ PURCHASE PRICE INCREASE AMOUNT”) EQUAL TO THE EXCESS OF THE ASSUMED
ASSESSED VALUE OVER THE FINAL ASSESSED VALUE, TIMES THE TAX RATE (I.E. THE MILL
RATE) FOR CALENDAR YEAR 2009, MULTIPLIED BY FIVE (5).  FOR ILLUSTRATION PURPOSES
ONLY, IF THE FINAL ASSESSED VALUE IS $64,000,000 AND THE 2009 TAX RATE IS 2.1%,
THEN THE PURCHASE PRICE INCREASE AMOUNT WOULD BE EQUAL TO [($66,000,000 -
$64,000,000 = $2,000,000) X 2.1% = $42,000] X 5 = $210,000.

 


2.2.4    IF THE FINAL ASSESSED VALUE HAS NOT BEEN ESTABLISHED PRIOR TO THE
CLOSING, THEN WITHIN THIRTY (30) DAYS AFTER THE FINAL ASSESSED VALUE HAS BEEN
DETERMINED, (I) IF THE FINAL ASSESSED VALUE IS GREATER THAN THE ASSUMED ASSESSED
VALUE, SELLER SHALL PAY THE PURCHASE PRICE REDUCTION AMOUNT TO PURCHASER  AND
(II) IF THE FINAL ASSESSED VALUE IS LESS THAN THE ASSUMED ASSESSED VALUE,
PURCHASER SHALL PAY THE PURCHASE PRICE INCREASE AMOUNT TO SELLER.  SELLER SHALL
(X) BE RESPONSIBLE FOR PAYING ANY ADDITIONAL TRANSFER TAXES THAT MAY BE PAYABLE
ON THE PURCHASE PRICE INCREASE AMOUNT, (Y) HAVE THE RIGHT TO SEEK A REFUND OF A
PORTION OF THE TRANSFER TAXES THAT MAY HAVE BEEN PAID IN RESPECT OF THE PURCHASE
PRICE REDUCTION AMOUNT, AS THE CASE MAY BE.  PURCHASER SHALL COOPERATE WITH
SELLER IN CONNECTION WITH FILING ANY SUPPLEMENTAL TRANSFER TAX RETURNS WITH
RESPECT TO THE FOREGOING PROVIDED PURCHASER SHALL HAVE NO LIABILITY WITH REGARD
THERETO. THE TERMS AND PROVISIONS OF THIS SUBSECTION SHALL SURVIVE THE CLOSING.


 


2.2.5    NO LATER THAN WEDNESDAY, JULY 8, 2009, PURCHASER SHALL DELIVER TO FIRST
AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD AVENUE, NEW YORK, NEW
YORK 10017, ATTENTION: LINDA J. ISAACSON, TELEPHONE: (212) 850-0664; FAX: (212)
331-1467 (“ ESCROW AGENT” OR “TITLE INSURER”) A DEPOSIT (THE “ DEPOSIT”) OF 
THREE MILLION  FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00) BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (“ GOOD FUNDS”).

 


2.2.6    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 1:00 P.M.
ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT IN AN FDIC INSURED ACCOUNT AS
PURCHASER, IN ITS REASONABLE DISCRETION, DEEMS SUITABLE. SELLER AND PURCHASER
ACKNOWLEDGE THAT SUCH ACCOUNT MAY NOT BE INTEREST BEARING.  ALL INTEREST AND
INCOME THAT ACCRUES ON THE DEPOSIT (IF ANY) SHALL BECOME PART OF THE DEPOSIT AND
SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS
CONTRACT.  AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE
PRICE IN THE AMOUNT OF ALL INTEREST THAT ACCRUES ON THE DEPOSIT (IF ANY). 
PROMPTLY AFTER THE EFFECTIVE DATE, PURCHASER SHALL EXECUTE AND DELIVER A FORM
W-9 TO ESCROW AGENT. 


2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF (I)
THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR (II) THE DATE ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO
DISBURSE THE DEPOSIT AS SET FORTH IN SECTION 2.3.3.  THE TAX IDENTIFICATION
NUMBERS OF THE PARTIES SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON
ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE
TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT.  HOWEVER, ESCROW AGENT SHALL HAVE THE RIGHT AT ANY TIME TO
DELIVER THE DEPOSIT WITH A COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH
THE PROPERTY IS LOCATED.  ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT
TO SELLER AND PURCHASER.  UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND
DISCHARGED OF ALL FURTHER OBLIGATIONS AND RESPONSIBILITIES HEREUNDER. 


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “ CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE 3
PURCHASER’S ACCESS RIGHTS; PROPERTY CONTRACTS


3.1       PURCHASER’S ACCESS RIGHTS.

  Subject to the terms of Section 3.2 and 3.3 and the rights of Tenants under
the Leases, Purchaser, its prospective lenders, and their respective  agents,
contractors, engineers, surveyors, attorneys, and employees (collectively, "
Consultants") shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property (including, without limitation, touring apartment units,
subject to the rights of Tenants), review the Materials and otherwise confirm
any and all matters which Purchaser may desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “
Inspections”), subject to Purchaser complying with the obligations set forth
below. 


3.2       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller (which may be notice may be oral and shall be given not
less than 24 hours prior to such entry) prior to any entry onto the Property and
shall permit Seller to have a representative present, at Seller’s expense,
during all Inspections conducted at the Property; provided that Seller’s right
to have Seller’s representatives accompany Purchaser’s representatives shall not
delay or prohibit any such Inspection.  All Inspections shall be conducted
between the hours of 9:00 a.m. and 5:00 p.m. on Business Days, unless otherwise
consented to by Seller, which consent shall not be unreasonably withheld. 
Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto the
Property pose no material threat to the safety of persons, property or the
environment. 


3.3       PURCHASER INDEMNIFICATION.


3.3.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL REASONABLY APPROVED BY
SELLER; ANY COUNSEL SELECTED BY PURCHASER’S INSURER BEING HEREBY APPROVED BY
SELLER) SELLER, TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY
ENTITIES, SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “
SELLER’S INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’
LIENS, MATERIALMEN’S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS,
ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS)
(COLLECTIVELY, “ LOSSES”) ARISING FROM PURCHASER’S OR ITS CONSULTANTS’ ENTRY
ONTO THE PROPERTY AND ANY INSPECTIONS; PROVIDED IN NO EVENT SHALL PURCHASER BE
LIABLE HEREUNDER FOR ANY CLAIMS OR LIABILITIES (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS RELATED TO DIMINUTION IN VALUE OF THE PROPERTY) TO THE EXTENT ARISING
OR RESULTING FROM (I) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER, OR ANY
OF SELLER’S AFFILIATES, MANAGERS, AGENTS, CONTRACTORS, EMPLOYEES OR OTHER
REPRESENTATIVES OR (II) THE DISCOVERY (AS OPPOSED TO THE EXACERBATION) OF ANY
PRE-EXISTING CONDITION AFFECTING THE PROPERTY OR ANY DEFECT OR LIABILITY
DISCOVERED AT THE PROPERTY IN CONNECTION WITH ANY INVESTIGATION.


3.3.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER, WHICH NOTICE
SHALL BE ACCOMPANIED BY A REASONABLY DETAILED DESCRIPTION AND PLAN OF THE
INVASIVE TESTS PURCHASER DESIRES TO PERFORM (INCLUDING THE LOCATION OF ANY SOIL
PENETRATIONS, BORINGS AND THE LIKE).  SELLER SHALL, WITHIN THREE (3) BUSINESS
DAYS AFTER RECEIVING SUCH NOTICE FROM PURCHASER, APPROVE OR DISAPPROVE SUCH
INVASIVE TESTING.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SUBSTANTIALLY SAME CONDITION EXISTING IMMEDIATELY PRIOR TO
PURCHASER’S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER
SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY
INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS
THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR
INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO
PROPERTY DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF THEIR
RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.3.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO PURCHASER’S OR PURCHASER’S CONSULTANTS’ ENTRY ONTO THE
PROPERTY.


3.4       PROPERTY MATERIALS.


3.4.1    TO THE EXTENT THE SAME EXIST AND ARE IN SELLER’S POSSESSION OR
REASONABLE CONTROL (SUBJECT TO SECTION 3.4.2) SELLER HAS HERETOFORE PROVIDED TO
PURCHASER THE DOCUMENTS SET FORTH ON SCHEDULE 4 (TOGETHER WITH ANY OTHER
DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER WITH
RESPECT TO THE PROPERTY, THE “ MATERIALS”) OR HAS MADE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.4.1OR PURCHASER REQUESTS ANY OTHER DOCUMENT OR
MATERIAL RELATED TO THE PROPERTY, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY DELIVER THE SAME TO PURCHASER.


3.4.2    IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS CONTRACT, ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES
ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE RETURNED BY PURCHASER
TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED IN WRITING BY PURCHASER
TO SELLER) IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER’S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS (EXCEPT TO THE EXTENT EXPRESSLY SET
FORTH IN SELLER’S REPRESENTATIONS OR AS OTHERWISE SET FORTH EXPRESSLY IN THE
CONTRACT) AND WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS OWN
INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS RELEVANT
TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTY.


3.5       PROPERTY CONTRACTS.

  No later than five (5) Business Days prior to the Closing Date, Purchaser may
deliver written notice to Seller (the “ Property Contracts Notice”) specifying
any Property Contracts which Purchaser desires to terminate at the Closing (the
“ Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Seller shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the date
specified above, there shall be no Terminated Contracts and Purchaser shall
assume all Property Contracts at the Closing.  If Purchaser delivers the
Property Contracts Notice to Seller on or before the date specified above, then
Seller shall execute vendor termination notices (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the “ Vendor Terminations”) and, at
Closing, deliver them to all applicable vendors and provide proof of delivery to
Purchaser.  To the extent that any Property Contract to be assigned to Purchaser
requires vendor consent, then, prior to the Closing, Seller shall attempt to
obtain from each applicable vendor a consent (each a “ Required Assignment
Consent”) to such assignment, and shall be responsible for taking any curative
action or paying any fee necessary to assign any Property Contract to be
assigned to Purchaser (and if any such consent is not obtained by Seller, such
Property Contract(s) shall be terminated at Closing by Seller, at Seller’s
expense).  Notwithstanding anything to the contrary contained in this Section
3.5, at Closing, Purchaser shall assume the Property Contracts set forth on
Schedule 6 attached hereto and none of such Property Contracts shall be
Terminated Contracts.  The obligations of Seller set forth in this Section 3.5
shall survive the Closing. 


ARTICLE 4
TITLE


4.1       TITLE. 


4.1.1    PURCHASER ACKNOWLEDGES THAT PRIOR TO THE EFFECTIVE DATE, PURCHASER HAS
RECEIVED FROM THE TITLE INSURER, AND HAS REVIEWED, A COMMITMENT FOR OWNER’S
TITLE INSURANCE IDENTIFIED AS COMMITMENT NO. NCS-400512-NY, EFFECTIVE AS OF MAY
30, 2009 (" TITLE COMMITMENT") TO PROVIDE A STANDARD AMERICAN LAND TITLE
ASSOCIATION OWNER’S TITLE INSURANCE POLICY FOR THE PROPERTY, USING THE CURRENT
POLICY JACKET CUSTOMARILY PROVIDED BY THE TITLE INSURER, IN AN AMOUNT EQUAL TO
THE PURCHASE PRICE (THE " TITLE POLICY"), TOGETHER WITH COPIES OF ALL
INSTRUMENTS IDENTIFIED AS EXCEPTIONS THEREIN (TOGETHER WITH THE TITLE
COMMITMENT, REFERRED TO HEREIN AS THE " TITLE DOCUMENTS"). NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER MAY ELECT TO HAVE THE TITLE
INSURANCE FOR THE PROPERTY ISSUED 50% DIRECTLY BY FIRST AMERICAN TITLE INSURANCE
COMPANY OF NEW YORK  AND 50% BY STEWART TITLE GUARANTY COMPANY (WHICH MAY BE
WRITTEN THROUGH A TITLE AGENT ON BEHALF OF STEWART TITLE GUARANTY COMPANY), ON A
CO-INSURANCE BASIS, PROVIDED, HOWEVER, IN ALL EVENTS, (I) FIRST AMERICAN TITLE
INSURANCE COMPANY OF NEW YORK SHALL BE THE SOLE LEAD AGENT AND (II) STEWART
TITLE GUARANTY COMPANY AGREES TO ISSUE ITS CO-INSURANCE BASED SOLELY ON THE FORM
OF TITLE INSURANCE POLICY THAT FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW
YORK IS PREPARED TO ISSUE TO PURCHASER.  PURCHASER SHALL BE SOLELY RESPONSIBLE
FOR PAYMENT OF ALL TITLE PREMIUMS AND OTHER COSTS RELATING TO PROCUREMENT OF THE
TITLE COMMITMENT, THE TITLE POLICY, AND ANY REQUESTED ENDORSEMENTS. 


4.1.2    INTENTIONALLY OMITTED.


4.1.3    SELLER HEREBY AGREES TO DO EACH OF THE FOLLOWING ON OR BEFORE THE
CLOSING DATE:

4.1.3.1 TO RELEASE OR CAUSE TO BE RELEASED OF RECORD ALL MORTGAGE OR DEED OF
TRUST LIENS, ASSIGNMENTS OF LEASES OR RENTS (AND ANY OTHER DOCUMENTS RECORDED IN
CONNECTION WITH SUCH MORTGAGE OR OTHER FINANCING) OR OTHER LIENS AGAINST SUCH
PROPERTY FOR PURCHASE PRICE OR BORROWED MONEY, INCLUDING, WITHOUT LIMITATION, AS
DESCRIBED IN SECTION 4.4;

 

4.1.3.2 TO PAY OR OTHERWISE SATISFY IN FULL, OR OTHERWISE CAUSE TO BE DELETED
FROM THE TITLE COMMITMENT (EITHER BY OBTAINING A FULL RELEASE OF RECORD OF,
BONDING OVER OR ESCROWING WITH THE TITLE COMPANY) ALL ITEMS THAT ARE NOT
PERMITTED EXCEPTIONS AND THAT CAN BE SATISFIED BY PAYMENT OF A LIQUIDATED AMOUNT
(INCLUDING, WITHOUT LIMITATION, ALL MECHANIC’S AND MATERIALSMEN’S LIENS AND/OR
NOTICES OF LIENS FILED AGAINST THE PROPERTY OR ANY PORTION OF THE PROPERTY AND
ALL REAL ESTATE OR PERSONAL PROPERTY TAXES THAT CONSTITUTE A LIEN ON THE
PROPERTY AND THAT ARE DUE AND PAYABLE AS OF THE CLOSING DATE, SUBJECT TO
PRORATION PURSUANT TO SECTION 5.4 BELOW), TOGETHER WITH ANY AND ALL INTEREST AND
PENALTIES THEREON (THE ITEMS DESCRIBED IN SECTIONS 4.1.3.1 AND 4.1.3.2 BEING
REFERRED TO AS “MONETARY LIENS”). 

 

4.1.3.3 TO USE COMMERCIALLY REASONABLE EFFORTS TO PAY OR OTHERWISE SATISFY IN
FULL, OR OTHERWISE CAUSE TO BE DELETED FROM THE TITLE COMMITMENT (EITHER BY
OBTAINING A FULL RELEASE OF RECORD OF, BONDING OVER, INDEMNIFYING OR ESCROWING
WITH THE TITLE COMPANY) ALL TITLE EXCEPTIONS THAT ARE CAPABLE OF BEING REMOVED
OR CURED BY SELLER, OTHER THAN PERMITTED EXCEPTIONS (EXCLUDING MONETARY LIENS
WHICH ARE ADDRESSED IN SECTION 4.1.3.2 ABOVE), PROVIDED, HOWEVER, SELLER SHALL
HAVE NO OBLIGATION TO COMMENCE ANY ACTION OR PURSUE ANY LITIGATION IN ORDER TO
CURE (OR OTHERWISE REMOVE) ANY SUCH TITLE EXCEPTIONS.

 


4.2       SURVEY.

  Purchaser acknowledges that prior to the Effective Date, Seller has delivered
to Purchaser a copy of an existing survey of the Property (the " Existing
Survey").  Purchaser may, at its sole cost and expense, order a new or updated
survey of the Property (such new or updated survey, together with the Existing
Survey, is referred to herein as the " Survey"). 


4.3       PERMITTED EXCEPTIONS.

  The Property shall be sold and conveyed subject only to the following, all of
which shall be deemed “ Permitted Exceptions”:


4.3.1    ALL MATTERS SET FORTH ON SCHEDULE 5 TO THIS CONTRACT;


4.3.2    THE TITLE EXCEPTIONS THAT THE TITLE INSURER SHALL BE WILLING TO OMIT AS
EXCEPTIONS TO COVERAGE;


4.3.3    THE STANDARD EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO
TAXES AND ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS WHICH ARE
A LIEN NOT YET DUE AND PAYABLE, AND SUBSEQUENT TAXES AND ASSESSMENTS;


4.3.4    ALL LEASES BUT SOLELY WITH REGARD TO THE RIGHTS OF TENANTS AS TENANTS
ONLY WITH NO RIGHT OR OPTION TO PURCHASE ALL OR ANY PORTION OF THE PROPERTY;


4.3.5    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.3.6    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING SOLELY BY, THROUGH OR UNDER PURCHASER.


4.4       EXISTING DEED OF TRUST.

  It is understood and agreed that any deeds of trust and/or mortgages which
encumber the Property and all documents relating thereto (collectively, the “
Deed of Trust”) shall not be deemed Permitted Exceptions, whether Purchaser
gives further written notice of such or not, and shall be paid off, satisfied,
discharged and cured from proceeds of the Purchase Price at Closing and omitted
from the Title Commitment.


4.5       SUBSEQUENTLY DISCLOSED EXCEPTIONS. 


4.5.1    IF AT ANY TIME AFTER THE EFFECTIVE DATE, ANY UPDATE TO THE TITLE
COMMITMENT OR EXISTING SURVEY (OR NEW SURVEY) DISCLOSES ANY ADDITIONAL ITEM 
THAT WAS NOT DISCLOSED ON THE EXISTING SURVEY OR THE INITIAL TITLE COMMITMENT
WHICH IS NOT A PERMITTED EXCEPTION (THE " NEW EXCEPTION"), PURCHASER SHALL HAVE
A PERIOD OF 5 BUSINESS DAYS FROM THE DATE OF ITS RECEIPT OF SUCH UPDATE (THE "
NEW EXCEPTION REVIEW PERIOD") TO REVIEW AND NOTIFY SELLER IN WRITING OF
PURCHASER'S APPROVAL OR DISAPPROVAL OF THE NEW EXCEPTION (IN PURCHASER’S SOLE
DISCRETION).  IF PURCHASER DISAPPROVES OF THE NEW EXCEPTION, SELLER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TITLE INSURER TO OMIT SUCH NEW
EXCEPTION AS AN EXCEPTION TO TITLE INSURANCE COVERAGE, EITHER BY OBTAINING A
FULL RELEASE OF RECORD OF, BONDING OVER, INDEMNIFYING OR ESCROWING WITH THE
TITLE COMPANY) THE NEW EXCEPTION, PROVIDED, HOWEVER, SELLER SHALL HAVE NO
OBLIGATION TO COMMENCE ANY ACTION OR PURSUE ANY LITIGATION IN ORDER TO CURE (OR
OTHERWISE REMOVE) SUCH NEW EXCEPTION.  SELLER SHALL BE ENTITLED TO REASONABLE
ADJOURNMENTS OF THE CLOSING DATE NOT TO EXCEED 10 DAYS TO CURE THE NEW
EXCEPTION.  IF PURCHASER IS DISSATISFIED WITH SELLER'S ATTEMPTS TO CURE OR THE
RESULTS THEREOF (IN PURCHASER’S SOLE DISCRETION), PURCHASER MAY, AS ITS
EXCLUSIVE REMEDY ELECT EITHER:  (I) TO TERMINATE THIS CONTRACT, IN WHICH EVENT
THE DEPOSIT SHALL BE PROMPTLY RETURNED TO PURCHASER AND NEITHER PARTY SHALL HAVE
ANY FURTHER OBLIGATIONS UNDER THIS CONTRACT EXCEPT FOR THE SURVIVAL PROVISIONS
OR (II) TO WAIVE THE NEW EXCEPTION AND PROCEED WITH THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT, IN WHICH EVENT PURCHASER SHALL BE DEEMED TO HAVE
APPROVED THE NEW EXCEPTION.  THE PROVISIONS OF THIS SECTION 4.5.1 DO NOT APPLY
TO VOLUNTARY ENCUMBRANCES.


4.5.2    EXCEPT AS PROVIDED IN SECTION 7.3, ANY NEW EXCEPTION OR ENCUMBRANCE TO
TITLE WHICH IS CREATED OR PERMITTED BY SELLER, ITS AFFILIATES OR AGENTS BETWEEN
THE EFFECTIVE DATE AND CLOSING WITHOUT THE WRITTEN CONSENT OF PURCHASER (EACH
SUCH EXCEPTION OR ENCUMBRANCE BEING HEREINAFTER REFERRED TO AS A “ VOLUNTARY
ENCUMBRANCE”), SHALL BE REMOVED OF RECORD BY SELLER AT THE CLOSING AT SELLER’S
COST BY CAUSING TITLE INSURER TO OMIT SUCH VOLUNTARY ENCUMBRANCE AS AN EXCEPTION
TO TITLE INSURANCE COVERAGE.  THE PROVISIONS OF THIS SECTION 4.5.2 DO NOT APPLY
TO EXCEPTIONS AND ENCUMBRANCES, THE CREATION OF WHICH ARE BEYOND THE CONTROL OF
SELLER, WHICH ARE ADDRESSED IN SECTION 4.5.1.


4.6       PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing.


4.7       HOUSING ASSISTANCE PROGRAM VOUCHERS.

  Purchaser acknowledges that the HAP Voucher Contract(s) require(s) the
satisfaction by Purchaser of certain requirements as set forth therein and
established by the Housing Authority to allow for the HAP Voucher Assumption.
Purchaser agrees that, at the Closing, either, at Purchaser’s election,
(a) Purchaser shall assume all obligations under the HAP Voucher Contracts and
accept title to the Property subject to the same, or (b) the existing HAP
Voucher Contracts shall be terminated, and Purchaser shall enter into
replacement HAP Voucher Contracts which are acceptable to the Housing Authority
(collectively, the foregoing (a) and (b) referred to herein as the " HAP Voucher
Assumption").  Purchaser shall indemnify and hold the Seller and the Seller’s
Indemnified Parties harmless from and against any and all claims, losses,
damages, and expenses (including reasonable attorneys’ fees) that may be
incurred by Seller and/or any of the Seller’s Indemnified Parties in connection
with Purchaser’s assumption of the HAP Voucher Contracts or the failure of
Purchaser to enter into a replacement HAP Voucher Contracts as aforesaid, or
otherwise arising as a result of Purchaser’s performance of, or failure to
perform, under the HAP Voucher Contracts from and after the Closing Date. 
Seller shall indemnify and hold  Purchaser harmless from and against any and all
claims, losses, damages, and expenses (including reasonable attorneys’ fees)
arising as a result of Seller’s performance of, or failure to perform, under the
HAP Voucher Contracts prior to the Closing Date.  The terms and provisions of
this Section shall survive the Closing.


ARTICLE 5
CLOSING


5.1       CLOSING DATE.

  The Closing shall occur on July 20, 2009 at the time set forth in Section 
2.2.6 (the “ Closing Date”) through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (or on such other date
specified below), Seller shall deliver (or cause to be delivered) to Escrow
Agent (or Purchaser if specified below), each of the following items:


5.2.1    DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B TO PURCHASER,
SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “ GENERAL
ASSIGNMENT”).


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    A COUNTERSIGNED COUNTERPART OF THE CLOSING STATEMENT PREPARED BY ESCROW
AGENT.


5.2.6    A TITLE AFFIDAVIT OR AN INDEMNITY, WHICH IS SUFFICIENT TO ENABLE TITLE
INSURER TO DELETE THE STANDARD PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE
POLICY TO BE ISSUED PURSUANT TO THE TITLE COMMITMENT AND SATISFY THE
REQUIREMENTS IN SCHEDULE B-1 TO THE TITLE COMMITMENT (TO THE EXTENT SUCH
REQUIREMENTS PERTAIN TO SELLER).


5.2.7    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER, PURCHASER OR PURCHASER’S LENDER SHALL
REASONABLY REQUIRE EVIDENCING SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION
AND GOOD STANDING IN ITS STATE OF ORGANIZATION.


5.2.9    (I) NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO CLOSING, SELLER
SHALL DELIVER TO PURCHASER (A) AN UPDATED RENT ROLL, SCHEDULE OF AGED RENT
ARREARS AND TENANT SECURITY DEPOSIT LEDGER, AND (B) A COLLECTIONS REPORT DATED
AS OF SUCH DATE (WHICH RENT ROLL, LEDGER AND REPORT SHALL BE USED TO CALCULATE
THE RENTAL PRORATIONS ON THE CLOSING STATEMENT TO BE EXECUTED BY THE PARTIES AT
THE CLOSING); AND (II) FOR PURPOSES OF RE-CALCULATING THE PRORATIONS THROUGH 
THE CLOSING DATE IN ACCORDANCE WITH SECTION 5.5 BELOW, SELLER SHALL, WITHIN TWO
(2) BUSINESS DAYS AFTER THE CLOSING, DELIVER TO PURCHASER AN UPDATED VERSION OF
EACH OF THE ITEMS DESCRIBED IN CLAUSE (I) (WHICH SHALL SHOW ALL RENTS, ARREARS,
TENANT SECURITY DEPOSITS UPDATED THROUGH AND INCLUDING THE CLOSING DATE);


5.2.10  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF THE CLOSING DATE.


5.2.11  STATE OF NEW JERSEY FORM RTF-1, AFFIDAVIT FOR CONSIDERATION FOR USE BY
SELLER, EXECUTED BY SELLER.


5.2.12  TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL, ORIGINALS OR COPIES OF
SELLER’S PROPERTY-RELATED FILES AND RECORDS SHALL BE TRANSFERRED TO PURCHASER IN
ACCORDANCE WITH SECTION 5.4.11 HEREOF.

 


5.2.13  A WRITTEN NOTICE EXECUTED BY SELLER AND ADDRESSED TO ALL TENANTS UNDER
LEASES (A) ADVISING EACH SUCH TENANT OF (1) THE ASSIGNMENT OF ITS LEASE AND ANY
SECURITY DEPOSIT BEING HELD BY SELLER TO PURCHASER AND (2) THE SALE OF THE
PROPERTY TO PURCHASER, AND (B) INDICATING THAT THE RENT PAYABLE BY SUCH TENANT
SHOULD THEREAFTER BE PAID TO PURCHASER AND GIVING INSTRUCTIONS THEREFOR, SUCH
NOTICE TO BE SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT G OR SUCH OTHER
FORM THAT PURCHASER REASONABLY REQUESTS.


5.2.14  COPIES OF THE VENDOR TERMINATIONS AND NOTICES TO THE VENDORS UNDER THE
PROPERTY CONTRACTS BEING ASSUMED BY PURCHASER IN FORM REASONABLY REQUIRED BY
PURCHASER.


5.2.15  A CERTIFICATE OF SELLER INDICATING THAT THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS CONTRACT ARE TRUE AND CORRECT AS OF THE
CLOSING DATE IN ALL MATERIAL RESPECTS, PROVIDED THAT SUCH CERTIFICATE SHALL BE
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.3 HEREOF.


5.2.16  AN ASSIGNMENT AND ASSUMPTION OF LANDLORD/TENANT ACTIONS, PURSUANT TO
WHICH SELLER SHALL ASSIGN TO PURCHASER ALL OF SELLER’S RIGHT, TITLE AND INTEREST
IN AND TO ANY LANDLORD/TENANT ACTIONS, IN THE FORM ATTACHED AS EXHIBIT I
(“ASSIGNMENT OF LANDLORD/TENANT ACTIONS”). IN ADDITION, AFTER THE CLOSING,
SELLER SHALL EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AS PURCHASER MAY
REASONABLY REQUEST AND OTHERWISE COOPERATE WITH PURCHASER, AT NO COST OR EXPENSE
TO SELLER, TO EFFECTUATE TRANSFER OF THE LANDLORD/TENANT ACTIONS TO PURCHASER
(WHICH OBLIGATION SHALL SURVIVE THE CLOSING).


5.2.17  SUCH DOCUMENTS AS MAY BE NECESSARY TO TRANSFER TITLE TO THE VEHICLES
LISTED ON SCHEDULE 12 ATTACHED HERETO, INCLUDING ANY REGISTRATION OF TITLE FOR
SUCH VEHICLES (WITH SELLER BEING RESPONSIBLE FOR THE SALES TAX AND OTHER COSTS
OF THE TRANSFER).


5.2.18  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT OR
ARE OTHERWISE REQUIRED PURSUANT TO ANY PROVISION OF THIS CONTRACT.


5.2.19  EVIDENCE OF THE TERMINATION OF ALL CONTRACTS AND LEASES WITH AFFILIATES
OF SELLER OR THE SELLER’S PROPERTY MANAGER.


5.2.20  A CERTIFICATE FROM AIMCO PROPERTIES, L.P. CONFIRMING THE INDEMNITY SET
FORTH IN SECTION 14.2 HEREOF.


5.2.21  A CERTIFICATE FROM AIMCO PROPERTIES, L.P. CONFIRMING THE GUARANTY
OBLIGATIONS SET FORTH IN THE SIGNATURE PAGE FOR AIMCO PROPERTIES, L.P ATTACHED
HERETO.

 


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section 
2.2.6), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items: 


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR MINUS
THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT, INCLUDING, WITHOUT
LIMITATION, THE ADJUSTMENT TO BE MADE PURSUANT TO SECTION 2.2 ABOVE.


5.3.2    IF REQUIRED BY THE ASSESSOR, ANY DECLARATION OR OTHER STATEMENT WHICH
MAY BE REQUIRED TO BE SUBMITTED TO THE LOCAL ASSESSOR.


5.3.3    A COUNTERSIGNED COUNTERPART OF THE CLOSING STATEMENT PREPARED BY ESCROW
AGENT.


5.3.4    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.5    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.6    A COUNTERSIGNED COUNTERPART OF THE ASSIGNMENT OF LANDLORD/TENANT
ACTIONS.


5.3.7    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8    STATE OF NEW JERSEY FORM RTF-1, AFFIDAVIT FOR CONSIDERATION FOR USE BY
SELLER, EXECUTED BY PURCHASER.


5.3.9    SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT OR
ARE OTHERWISE REQUIRED PURSUANT TO ANY PROVISION OF THIS CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL. ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, RENTS, AMOUNTS PREPAID OR PAYABLE IN RESPECT OF THE PROPERTY
CONTRACTS THAT ARE BEING ASSUMED BY PURCHASER AT CLOSING, PERSONAL PROPERTY
TAXES, LICENSES AND PERMITS BEING ASSIGNED TO PURCHASER, SHALL BE PRORATED AS OF
THE CLOSING DATE, WITH SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL
OF SAME ATTRIBUTABLE TO THE PERIOD UP TO, BUT NOT INCLUDING THE CLOSING DATE
(AND CREDITED FOR ANY AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR
AFTER THE CLOSING DATE, IF ASSUMED BY PURCHASER), AND PURCHASER BEING
RESPONSIBLE FOR, AND CREDITED OR CHARGED, AS THE CASE MAY BE, FOR ALL OF THE
SAME ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE CLOSING DATE AS DESCRIBED IN
THIS SECTION 5.4.  NOT LATER THAN THREE (3) BUSINESS DAYS PRIOR TO CLOSING,
SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “ PRORATION SCHEDULE”) OF THOSE
ADJUSTMENTS DESCRIBED IN THIS SECTION  5.4 THAT CAN BE CALCULATED AS OF SUCH
DATE (WITH SUCH APPORTIONMENTS TO BE RE-CALCULATED AT THE CLOSING) AND DELIVER
SAME TO PURCHASER.  THE PRORATION SCHEDULE SHALL INCLUDE AMOUNTS AND METHODS OF
CALCULATION, TOGETHER WITH ALL APPLICABLE DOCUMENTATION SUPPORTING SUCH
CALCULATIONS, INCLUDING, WITHOUT LIMITATION, A LETTER (OR INVOICE) FROM THE FUEL
VENDOR SETTING FORTH THE AMOUNT OF FUEL IN THE TANK(S) AT THE PROPERTY AND THE
CURRENT COST OF SUCH FUEL, AND THE MATERIALS DESCRIBED IN SECTION 5.2.9. 
PURCHASER AND SELLER SHALL EACH ACT PROMPTLY AND REASONABLY IN CONNECTION WITH
DETERMINING THE PRORATIONS UNDER THIS SECTION 5.4. 


5.4.2    INTENTIONALLY OMITTED.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE (INCLUDING ANY UNPAID CHARGES AND FEES ACCRUING
WITH RESPECT TO PRIOR BILLING PERIODS AND ANY LATE FEES AND INTEREST ARISING
FROM LATE PAYMENT TO BE FOR THE ACCOUNT OF SELLER) AND NO PRORATION SHALL BE
MADE AT THE CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL
BE MADE BASED UPON THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE BASED ON THE
LATEST ACTUAL BILL FOR SUCH SERVICE, AND ADJUSTED AS NECESSARY POST-CLOSING, AS
CONTEMPLATED IN SECTION 5.5.  SELLER SHALL BE ENTITLED TO THE RETURN OF ANY
DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY EACH
UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT, EFFECTIVE AS
OF NOON ON THE CLOSING DATE. 


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM, WATER AND SEWER RENTS
(IF APPLICABLE) AND SIMILAR TAXES FOR THE PROPERTY, AS WELL AS ANY INSTALLMENT
OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH INSTALLMENT IS PAYABLE IN THE
CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE DATE OF CLOSING, BASED UPON
ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL PROPERTY TAXES OR INSTALLMENTS OF
ASSESSMENTS SHALL BE BASED UPON THE ASSESSED VALUATION AND TAX RATE FIGURES
(ASSUMING, WITH RESPECT TO ANY PAYMENTS NOT YET MADE, PAYMENT AT THE EARLIEST
TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE
CLOSING OCCURS TO THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN
THE EVENT THAT ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR
FOR THE TAX RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE,
THEN THE PRORATION SHALL BE MADE USING AN ASSUMED TAX ASSESSED VALUE OF
$64,627,200 (BUT ONLY IF THE ACTUAL FINAL 2009 TAX ASSESSED VALUE FOR THE
PROPERTY HAS NOT YET BEEN DETERMINED), TIMES AN ASSUMED TAX RATE OF 2.1% (BUT
ONLY IF THE ACTUAL TAX RATE FOR 2009 HAS NOT YET BEEN DETERMINED). AFTER THE
CLOSING, PURCHASER AND SELLER SHALL RE-PRORATE THE REAL ESTATE TAXES AND
ASSESSMENTS AS SOON AS THE ACTUAL CURRENT TAX BILL AND ASSESSMENT IS AVAILABLE. 
ALL AMOUNTS PAYABLE FOR REAL ESTATE TAXES AND ASSESSMENTS ACCRUING PRIOR TO THE
CLOSING DATE SHALL BE THE OBLIGATION OF SELLER AND ALL AMOUNTS PAYABLE FOR REAL
ESTATE TAXES AND INSTALLMENTS OF ASSESSMENTS ACCRUING ON OR AFTER THE CLOSING
DATE SHALL BE THE OBLIGATION OF PURCHASER; PROVIDED THAT SUCH ALLOCATION SHALL
NOT AFFECT SELLER’S AND PURCHASER’S OBLIGATION TO ADJUST THE PURCHASE PRICE
PURSUANT TO SECTIONS 2.2.2 AND 2.2.3 HEREOF.  NOTWITHSTANDING THE FOREGOING, (I)
ANY DELINQUENT TAXES, INTEREST AND/OR PENALTIES ON THE PROPERTY SHALL BE PAID AT
THE CLOSING BY THE SELLER; AND (II) ALL INTEREST AND PENALTIES ON REAL ESTATE
TAXES OR ASSESSMENTS DETERMINED TO BE OWED IN RESPECT OF THE TAX YEAR 2009
(IRRESPECTIVE OF WHETHER SUCH AMOUNTS RELATE TO PERIODS BEFORE, ON OR AFTER THE
CLOSING), WHETHER DETERMINED IN A SETTLEMENT OR LITIGATION, SHALL BE THE
RESPONSIBILITY OF SELLER (OTHER THAN ANY INTEREST AND PENALTIES ARISING AS A
RESULT OF ANY LATE PAYMENTS OF TAXES OWED BY PURCHASER AFTER THE CLSOING IN
RESPECT OF TAX YEAR 2009, WHICH SHALL BE PAID BY PURCHASER).


5.4.5    PROPERTY CONTRACTS.  AMOUNTS DUE UNDER PROPERTY CONTRACTS TO BE ASSUMED
BY PURCHASER AT CLOSING SHALL BE PRORATED UNDER SECTION 5.4.2.  SELLER SHALL PAY
ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY TERMINATED
CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.4.6    LEASES.

5.4.6.1 (I) ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL
RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS
OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), COLLECTED INCOME
AND EXPENSES FROM ANY PORTION OF THE PROPERTY RECEIVED AS OF THE CLOSING SHALL
BE PRORATED AS OF THE CLOSING DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT
AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  EXCEPT AS
PROVIDED IN CLAUSE (II) BELOW, SELLER SHALL  BE ENTITLED TO ALL COLLECTED RENT
AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE
FOREGOING, NO PRORATIONS SHALL BE MADE AT THE CLOSING  IN RELATION TO EITHER (A)
NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR
(B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A)
AND (B) REFERRED TO HEREIN AS THE “ UNCOLLECTED RENTS”).  PURCHASER AGREES TO
BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO USE REASONABLE
EFFORTS TO COLLECT UNCOLLECTED RENTS (PROVIDED THAT (X) PURCHASER’S SOLE
OBLIGATION IN RESPECT OF SUCH REASONABLE EFFORTS SHALL BE TO BILL TENANTS FOR
SUCH UNCOLLECTED RENTS AND INCLUDE A CLAIM FOR UNCOLLECTED RENTS IN ANY CLAIMS
(INCLUDING, WITHOUT LIMITATION, CLAIMS MADE IN ANY LITIGATION) MADE BY PURCHASER
WITH RESPECT TO RENTS OWED DURING PURCHASER’S PERIOD OF OWNERSHIP OF THE
PROPERTY; AND (Y) IF PURCHASER COLLECTS ANY UNCOLLECTED RENTS TO WHICH SELLER IS
ENTITLED PURSUANT TO THIS CONTRACT, THEN PURCHASER MAY DEDUCT FROM THE AMOUNTS
TO BE PAID TO SELLER THE PRO RATA SHARE OF ALL OF PURCHASER’S COSTS AND EXPENSES
WHICH ARE INCURRED OR EXPENDED BY PURCHASER IN SUCH COLLECTION EFFORTS (BASED ON
THE RELATIVE PROPORTION THAT THE AMOUNTS TO WHICH  SELLER IS ENTITLED BEAR TO
THE TOTAL AMOUNTS COLLECTED)).

(II)        IN ADJUSTING FOR UNCOLLECTED RENTS ON THE CLOSING STATEMENT AT THE
CLOSING, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS WHICH HAVE
ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH
ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER IF APPLICABLE
PURSUANT TO THE FOLLOWING PROVISIONS OF THIS CLAUSE (II). WITHIN THREE (3)
BUSINESS DAYS AFTER THE CLOSING, SELLER SHALL PAY OVER TO PURCHASER ALL AMOUNTS
RECEIVED BY SELLER THAT ARE TO BE CALCULATED BY REFERENCE TO THE DOCUMENTS
DESCRIBED IN SECTION 5.2.9(II) ABOVE (I.E., SELLER SHALL PAY TO PURCHASER THE
PORTION OF ANY RENTS RECEIVED BY SELLER BEFORE THE CLOSING WHICH WERE NOT
REFLECTED ON THE CLOSING STATEMENT BUT WOULD HAVE BEEN CREDITED TO PURCHASER
THEREON IF THE PRORATIONS ON THE CLOSING STATEMENT WERE CALCULATED TO REFLECT
ALL RENTS RECEIVED THROUGH AND INCLUDING THE CLOSING DATE).  NOTWITHSTANDING THE
FOREGOING, PURCHASER’S OBLIGATION TO USE REASONABLE EFFORTS TO COLLECT
UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS AT ANY GIVEN TIME WHICH
ARE NOT MORE THAN 90 DAYS PAST DUE (AND AFTER ANY RENTS BECOME MORE THAN 90 DAYS
PAST DUE, PURCHASER’S OBLIGATIONS TO USE REASONABLE EFFORTS TO COLLECT SUCH
RENTS SHALL CEASE), AND  PURCHASER’S COLLECTION OF RENTS SHALL BE APPLIED,
FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE APPLICABLE LEASE(S) FOR
WHICH SUCH RENT HAS BEEN RECEIVED UNTIL SUCH TIME AS PURCHASER IS CURRENT FOR
ALL POST-CLOSING PERIODS THROUGH AND INCLUDING THE DATE THAT THE APPLICABLE
RENTS FOR SUCH LEASE(S) ARE RECEIVED, AND, SECOND, TO UNCOLLECTED RENTS FOR THE
APPLICABLE LEASE(S) FOR WHICH SUCH RENTS HAVE BEEN RECEIVED. AFTER THE CLOSING,
SELLER SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN
NAME, TO DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY
ANY TENANT, WHICH RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO COMMENCE
LEGAL ACTIONS OR PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES
ASSIGNMENT SHALL NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED
HOWEVER, THAT THE FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING
MONETARY DAMAGES AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS OR
TERMINATE ANY LEASES IN ANY ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER
AGREES, AT NO COST OR EXPENSE TO PURCHASER, TO REASONABLY COOPERATE WITH SELLER
IN CONNECTION WITH SELLER’S EFFORTS TO COLLECT SUCH UNCOLLECTED RENTS,
INCLUDING, WITHOUT LIMITATION, THE MAKING AVAILABLE TO SELLER ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT); PROVIDED, HOWEVER, THAT
PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL
NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR
EVICT ANY EXISTING TENANT FROM THE PROPERTY.  IF SELLER RECEIVES ANY RENTS OR
OTHER PAYMENTS FROM TENANTS AFTER THE CLOSING, SELLER SHALL IMMEDIATELY DELIVER
THE SAME TO PURCHASER TO THE EXTENT PURCHASER IS ENTITLED TO SUCH RENTS PURSUANT
TO THE TERMS OF THIS SUB-SECTION 5.4.6.1(II).  

          5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE, PET OR
OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE
OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE
TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR
STATE LAW (THE “ TENANT SECURITY DEPOSIT BALANCE”).  ANY CASH HELD BY SELLER
WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY
SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL
NOT BE TRANSFERRED BY SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS
DELIVERED AT CLOSING), BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY
DEPOSIT BALANCE NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY
DEPOSIT BALANCE SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY
TENANTS TO SELLER, EITHER PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME, IF THE CLOSING OCCURS, THE RISK OF LOSS SHALL
PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN
INSURANCE THEREAFTER.


5.4.8    EMPLOYEES.  SUBJECT TO SECTION 13.26, ALL OF SELLER’S AND SELLER’S
MANAGER’S ON-SITE EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY
TERMINATED AS OF THE CLOSING DATE, OTHER THAN EMPLOYEES OF SELLER'S MANAGER THAT
SELLER'S MANAGER ELECTS TO CONTINUE TO EMPLOY AND RELOCATES TO ONE OR MORE OTHER
PROPERTIES MANAGED BY SELLER'S MANAGER.  SELLER SHALL INDEMNIFY AND HOLD
HARMLESS PURCHASER FROM ANY LOSSES SUFFERED BY PURCHASER AS A RESULT OF SUCH
TERMINATIONS AS WELL AS FOR ANY EMPLOYMENT-RELATED CLAIMS ACCRUING PRIOR TO
CLOSING OR WHICH OTHERWISE RELATED TO SELLER’S OR ITS PROPERTY MANAGER’S
EMPLOYMENT OF ANY SUCH PERSONS (WHICH OBLIGATION SHALL SURVIVE THE CLOSING).


5.4.9    CLOSING COSTS.  PURCHASER SHALL PAY THE COST OF (A) ALL RECORDING AND
FILING CHARGES IN CONNECTION WITH THE INSTRUMENTS BY WHICH SELLER CONVEYS THE
PROPERTY (INCLUDING THE DEED) AND ALL MORTGAGE RECORDING FEES AND TAXES WITH
RESPECT TO ANY MORTGAGE LOAN OBTAINED BY PURCHASER IN CONNECTION WITH ITS
PURCHASE OF THE PROPERTY, (B) ALL PREMIUMS OR FEES REQUIRED TO BE PAID BY
PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, AND (C) ANY
“MANSION TAX” PAYABLE ON THE TRANSFER OF THE PROPERTY TO PURCHASER.  SELLER
SHALL PAY THE COST OF ANY TRANSFER TAXES (WITH THE EXCEPTION OF ANY “MANSION
TAX”) AND THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS
OR ENCUMBRANCES AGAINST THE PROPERTY AND THE COST TO OMIT ANY TITLE EXCEPTIONS
(OR OTHERWISE CURE THE SAME) WHICH SELLER IS REQUIRED TO OMIT OR CURE PURSUANT
TO THE TERMS OF THIS CONTRACT.  SELLER AND PURCHASER SHALL SHARE EQUALLY THE
ESCROW FEES OF THE TITLE INSURER, BUT NOT ANY OTHER OF TITLE INSURER'S FEES AND
CHARGES. THE PROVISIONS OF THIS SECTION 5.4.9 SHALL SURVIVE THE CLOSING.


5.4.10  UTILITY CONTRACTS.  SELLER HAS ENTERED INTO A UTILITY CONTRACT WITH HESS
CORPORATION (THE “ UTILITY CONTRACT”) FOR NATURAL GAS SERVICES, WHICH SELLER
SHALL, AT SELLER’S SOLE COST AND EXPENSE, TERMINATE AT OR PRIOR TO CLOSING. 
SELLER SHALL BE RESPONSIBLE FOR PAYING ALL TERMINATION FEES AND/OR PENALTIES
OWED TO HESS CORPORATION IN CONNECTION WITH SUCH TERMINATION OF THE UTILITY
CONTRACT. THE PROVISIONS OF THIS SECTION 5.4.10 SHALL SURVIVE THE CLOSING.


5.4.11  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT AVAILABLE TO
SELLER OR IN SELLER’S POSSESSION OR CONTROL, ORIGINALS OR COPIES (IF ORIGINALS
ARE NOT IN SELLER’S POSSESSION OR CONTROL) OF THE LEASES AND PROPERTY CONTRACTS
(TOGETHER WITH ALL AMENDMENTS THERETO), LEASE FILES, PERMITS, CORRESPONDENCE,
NOTICES, WARRANTIES, GUARANTIES, OPERATING MANUALS, PLANS AND SPECIFICATIONS,
KEYS TO THE PROPERTY, SELLER’S BOOKS AND RECORDS (IN ALL CASES, OTHER THAN
PROPRIETARY INFORMATION) AND SIMILAR MATERIALS (COLLECTIVELY, “ SELLER’S
PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE PROPERTY SHALL BE TRANSFERRED
TO PURCHASER AT THE CLOSING (BY LEAVING SAME AT THE PROPERTY).  PURCHASER
AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER THE CLOSING (THE “
RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE ACCESS TO
SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION AND
COPYING THEREOF AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER’S
PROPERTY-RELATED FILES AND RECORDS. 


5.5       POST CLOSING ADJUSTMENTS.


5.1.1          PURCHASER OR SELLER MAY REQUEST THAT PURCHASER AND SELLER
UNDERTAKE TO RE-ADJUST ANY ITEM ON THE PRORATION SCHEDULE (OR ANY ITEM OMITTED
THEREFROM) IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.4 OF THIS CONTRACT;
PROVIDED, HOWEVER, THAT NEITHER PARTY SHALL HAVE ANY OBLIGATION TO RE-ADJUST ANY
ITEMS (A) IF WRITTEN NOTICE WITH RESPECT TO ANY SUCH REQUESTED PRORATION IS
DELIVERED AFTER THE EXPIRATION OF 180 DAYS AFTER CLOSING, OR (B) SUBJECT TO SUCH
180-DAY PERIOD, UNLESS SUCH ITEMS EXCEED $5,000.00 (IN THE AGGREGATE FOR ALL
SUCH MATTERS); PROVIDED, HOWEVER, THE FOREGOING TIME LIMITATION SHALL NOT APPLY
TO THE RE-PRORATION OF REAL ESTATE TAXES AND ASSESSMENTS AND THE PURCHASE PRICE
ADJUSTMENT DESCRIBED IN SECTION 2 ABOVE (WHICH SHALL SURVIVE THE CLOSING UNTIL
THE LATER TO OCCUR OF (X) 30 DAYS AFTER THE DETERMINATION OF THE FINAL ACTUAL
ASSESSED VALUE; OR (Y) 180 DAYS AFTER THE CLOSING).


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition actually known by
Purchaser prior to the Closing (and for purposes of this Contract, the “
knowledge” of Purchaser means the actual knowledge of Neil Rubler, Devin
Aronstam or Adam Schwartz) , Seller represents and warrants to Purchaser the
following (collectively, the “ Seller’s Representations”) as of the Effective
Date and as of the Closing Date; provided that Purchaser’s remedies if any such
Seller’s Representations are untrue as of the Closing Date are limited to those
set forth in Section 8.1


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND
HAS THE ENTITY POWER AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO
EXECUTE THE DOCUMENTS TO BE EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL
HAVE TAKEN AS APPLICABLE, ALL CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY
OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS
CONTRACT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF
WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH SELLER IS A
PARTY OR BY WHICH SELLER IS OTHERWISE BOUND.  THIS CONTRACT IS A VALID, BINDING
AND ENFORCEABLE AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED, NOR WILL THE TRANSACTION
CONTEMPLATED HEREIN BE SUBJECT TO THE WITHHOLDING REQUIREMENTS OF SECTION 1445
OF THE CODE;


6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES
(EACH OF WHICH IS SET FORTH ON SCHEDULE 7(A)), (B) ANY MATTER COVERED BY
SELLER’S CURRENT INSURANCE POLICY(IES) (EACH OF WHICH IS SET FORTH ON SCHEDULE
7(B)) AND (C) THE TAX ASSESSMENT APPEALS SET FORTH IN SECTION 7.4 BELOW, THERE
ARE NO ACTIONS, PROCEEDINGS, LITIGATION (WITH GOVERNMENTAL AUTHORITIES OR THIRD
PARTIES) OR GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING
OR, TO SELLER’S KNOWLEDGE, THREATENED IN WRITING AGAINST SELLER OR THE PROPERTY
(OR WHICH COULD OTHERWISE AFFECT PURCHASER AFTER THE CLOSING).


6.1.4    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY  DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT BE
TERMINATED ON THE CLOSING DATE, WHICH DEFAULT REMAINS UNCURED.


6.1.5    ATTACHED HERETO AS SCHEDULE 8 IS A RENT ROLL FOR THE PROPERTY (THE “
RENT ROLL”), WHICH RENT ROLL (AS UPDATED PURSUANT TO SECTION 5.2.9) IS TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.


6.1.6    ATTACHED HERETO AS SCHEDULE 9 IS (I) A SCHEDULE OF THE AGED RENT
ARREARS DUE AND OWING BY TENANTS AND (II) A TENANT SECURITY DEPOSIT LEDGER,
WHICH RENT ARREARS SCHEDULE AND TENANT SECURITY DEPOSIT LEDGER (AS UPDATED
PURSUANT TO SECTION 5.2.9) ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS.


6.1.7    ATTACHED HERETO AS SCHEDULE 10 IS A LIST OF ALL CURRENT PROPERTY
CONTRACTS (THE “ PROPERTY CONTRACTS LIST”), WHICH PROPERTY CONTRACT LIST (AS
UPDATED PURSUANT TO SECTION 5.2.10) IS TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  THE COPIES OF THE PROPERTY CONTRACTS SET FORTH ON SCHEDULE 6
THAT HAVE BEEN PROVIDED TO PURCHASER ARE TRUE, ACCURATE AND COMPLETE IN ALL
MATERIAL RESPECTS, NO AMENDMENTS HAVE BEEN MADE TO ANY SUCH PROPERTY CONTRACTS
THAT HAVE NOT BEEN PROVIDED TO SELLER, NO DEFAULT EXISTS (BY EITHER SELLER OR
THE COUNTERPARTY) UNDER ANY SUCH PROPERTY CONTRACT, WHICH REMAINS UNCURED AND
SUCH PROPERTY CONTRACTS ARE IN FULL FORCE AND EFFECT.


6.1.8    TO SELLER’S KNOWLEDGE, ATTACHED HERETO AS SCHEDULE 11 IS A LIST OF THE
FIXTURES AND TANGIBLE PERSONAL PROPERTY THAT IS USED IN CONNECTION WITH THE
GENERAL OPERATION AND MANAGEMENT OF THE PROPERTY (BUT NOT FIXTURES AND TANGIBLE
PERSONAL PROPERTY LOCATED IN TENANT UNITS).  SELLER IS THE OWNER OF THE FIXTURES
AND TANGIBLE PERSONAL PROPERTY FREE AND CLEAR OF ANY LIENS OR ENCUMBRANCES,
OTHER THAN THE DEED OF TRUST.


6.1.9    TO SELLER’S KNOWLEDGE, (I) THERE ARE NO LEASES, GROUND LEASES,
TENANCIES, LICENSES OR OTHER OCCUPANCY AGREEMENTS TO WHICH SELLER IS A PARTY OR
BY WHICH SELLER, PURCHASER OR THE PROPERTY MAY BE BOUND FOR ANY PORTION OF THE
LAND OR IMPROVEMENTS (OR OTHER PARTIES IN POSSESSION OF ANY PORTION OF THE
PROPERTY) OTHER THAN THE LEASES AND TENANTS THEREUNDER IDENTIFIED ON THE RENT
ROLL, AND (II) TRUE, CURRENT AND COMPLETE COPIES OF THE LEASES HAVE BEEN MADE
AVAILABLE TO PURCHASER.  THERE HAVE BEEN NO RENT STRIKES BY A GROUP OF MORE THAN
2 TENANTS IN THE PAST 2 YEARS AND THERE ARE CURRENTLY NO RENT STRIKES.


6.1.10  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM
ANY OF THE TENANTS CLAIMING ANY MATERIAL BREACH OR MATERIAL DEFAULT BY SELLER AS
LANDLORD UNDER THE LEASES, WHICH HAS NOT BEEN CURED.


6.1.11  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY NOTICE OF VIOLATION
OF ANY ENVIRONMENTAL LAW FROM ANY GOVERNMENTAL AUTHORITY.  TO SELLER’S
KNOWLEDGE, SELLER HAS NEVER USED, GENERATED, MANUFACTURED, PROCESSED, OR
TRANSPORTED HAZARDOUS MATERIALS ON, AT, UNDER, OR FROM THE PROPERTY OTHER THAN
IN COMPLIANCE WITH LAW. 


6.1.12  SELLER HAS NOT COMMENCED ANY PETITIONS, ACTIONS OR HEARING RELATING TO
OR AFFECTING THE ZONING OR USE OF THE PROPERTY (OR OTHERWISE WITH ANY
GOVERNMENTAL AUTHORITY (OTHER THAN THE TAX ASSESSMENT APPEAL SET FORTH IN
SECTION 7.4)) AND, TO SELLER'S KNOWLEDGE, THERE ARE NO PETITIONS, ACTIONS OR
HEARINGS, PLANNED OR CONTEMPLATED, RELATING TO OR AFFECTING THE ZONING OR USE OF
THE PROPERTY OR OTHERWISE WITH ANY GOVERNMENTAL AUTHORITY (OTHER THAN THE TAX
ASSESSMENT APPEAL SET FORTH IN SECTION 7.4). 


6.1.13  SELLER HAS NOT GRANTED TO ANY PARTY OTHER THAN PURCHASER, AND TO
SELLER’S KNOWLEDGE NO PARTY OTHER THAN PURCHASER HAS, ANY RIGHT AND/OR OPTION TO
PURCHASE THE PROPERTY.


6.1.14  SELLER HAS NOT CONVEYED ALL OR ANY PORTION OF THE DEVELOPMENT RIGHTS
RELATING TO THE PROPERTY.


6.1.15  SELLER IS NOT A PROHIBITED PERSON AND, TO SELLER’S KNOWLEDGE, EXCEPT FOR
THIRD PARTY PERSONS WHO HOLD DIRECT OR INDIRECT OWNERSHIP INTERESTS IN SELLER,
NONE OF SELLER’S AFFILIATES OR PARENT ENTITIES IS A PROHIBITED PERSON.


6.1.16  IN THE PAST TWO (2) YEARS, SELLER HAS NOT PRESENTED AN OFFERING PLAN TO
THE EXISTING TENANTS OR TO THE NEW JERSEY DEPARTMENT OF COMMUNITY AFFAIRS TO
CONVERT THE PROPERTY TO EITHER A COOPERATIVE OR CONDOMINIUM FORM OF OWNERSHIP.


6.1.17  THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR LOCKOUTS OR, TO THE
KNOWLEDGE OF SELLER, THREATS OF ANY OF THE FOREGOING, BY OR WITH RESPECT TO ANY
EMPLOYEES OF SELLER.


6.1.18  TO SELLER’S KNOWLEDGE, SELLER HAS COMPLIED WITH ALL LAWS, RULES AND
REGULATIONS RELATING TO THE EMPLOYMENT OF EMPLOYEES, PAYMENT OF WAGES AND
BENEFITS (AND WITHHOLDING RELATED THERETO), OCCUPATIONAL SAFETY AND FEDERAL
CONTRACTING, AND HAS NOT ENGAGED IN, AND IS NOT NOW ENGAGING IN, ANY UNFAIR
LABOR PRACTICE OR UNLAWFUL OCCUPATIONAL SAFETY PRACTICE.


6.1.19  NONE OF THE EMPLOYEES AT THE PROPERTY IS A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR ANY OTHER EMPLOYMENT AGREEMENT (NOR IS SELLER’S PROPERTY
MANAGER A PARTY TO ANY SUCH AGREEMENT WHICH RELATES TO THE PROPERTY).  THE LIST
OF EMPLOYEE POSITIONS AT THE PROPERTY, AND THEIR RESPECTIVE SALARIES, ATTACHED
HERETO AS SCHEDULE 13 IS ACCURATE IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE
DATE.


6.1.20  THE PROPERTY IS NOT A “PLAN ASSET” AS DEFINED IN THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) AND THE SALE OF THE PROPERTY
TO PURCHASER IS NOT A “PROHIBITED TRANSACTION” UNDER ERISA.


6.1.21  SELLER MAINTAINS INSURANCE IN AN AMOUNT SUFFICIENT TO COVER THE FULL
REPLACEMENT VALUE OF THE IMPROVEMENTS.


6.1.22  ALL WORK, PAYMENT OBLIGATIONS OR OTHER OBLIGATIONS REQUIRED BY THE
CONSENT AGREEMENT WITH RESPECT TO THE PROPERTY HAVE BEEN COMPLETED OR PAID, AS
APPLICABLE.


6.1.23  THE DESIGNATED REPRESENTATIVES ARE THE PEOPLE RESPONSIBLE FOR MANAGING
THE PROPERTY ON A DAY-TO-DAY BASIS AND ARE THE MANAGEMENT PERSONNEL WHO ARE MOST
LIKELY TO HAVE THE MOST KNOWLEDGE ABOUT THE OPERATIONS OF THE PROPERTY.


6.1.24  SELLER HAS PROVIDED PURCHASER WITH ACCESS TO TRUE AND CORRECT COPIES OF
ALL DOCUMENTS FILED OR SUBMITTED TO (OR RECEIVED FROM) ANY COURT OR GOVERNMENTAL
AUTHORITY IN CONNECTION WITH THE 2009 AND 2010 TAX APPEALS.

 


6.1.25  THERE ARE NO LISTING OR LEASING AGREEMENTS (OR SIMILAR AGREEMENTS) IN
EFFECT UNDER WHICH, AFTER THE CLOSING, PURCHASER WOULD HAVE ANY OBLIGATION TO
PAY ANY BROKER, AGENT OR OTHER PARTY ANY FEE OR COMMISSION IN CONNECTION WITH
LEASING ACTIVITY AT THE PROPERTY.

 


6.1.26  TO SELLER’S KNOWLEDGE, THERE ARE NO EMINENT DOMAIN PROCEEDINGS COMMENCED
OR THREATENED AGAINST ANY PORTION OF THE PROPERTY.

 


6.1.27  EXCEPT WITH RESPECT TO EXPENSES RELATING TO EMPLOYEE SALARIES, BENEFITS
AND OTHER EMPLOYEE COMPENSATION, THE OPERATING STATEMENT PROVIDED BY SELLER TO
PURCHASER WITH RESPECT TO THE PROPERTY ARE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.

 


6.2       AS-IS.

  Except for Seller’s Representations and as otherwise expressly set forth in
this Contract, the Property is expressly purchased and sold “AS IS,” “WHERE IS,”
and “WITH ALL FAULTS.”  The Purchase Price and the terms and conditions set
forth herein are the result of arm’s-length bargaining between entities familiar
with transactions of this kind, and said price, terms and conditions reflect the
fact that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller’s
Representations or the agreements of Seller expressly set forth elsewhere in
this Contract).  Purchaser agrees that Seller shall not be responsible or liable
to Purchaser for any defects, errors or omissions, or on account of any
conditions affecting the Property, except to the extent same are expressly made
the subject of any covenants of title contained in the Deed conveying the
Property or Seller’s Representations or the agreements of Seller expressly set
forth elsewhere in this Contract.  Purchaser, its successors and assigns, and
anyone claiming by, through or under Purchaser, hereby fully releases Seller’s
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against Seller’s Indemnified Parties with respect to any and all Losses
arising from or related to any defects, errors, omissions or other conditions
affecting the Property, except (i) to the extent same are expressly made the
subject of any covenants of title contained in the Deed conveying the Property
or Seller’s Representations or the agreements of Seller expressly set forth
elsewhere in this Contract; or (ii) with respect to claims made by third parties
relating to matters first occurring prior to the Closing.  Purchaser
acknowledges that, as of the date hereof and as of the Closing Date, it has and
shall have reviewed and conducted such independent analyses, studies (including,
without limitation, environmental studies and analyses concerning the presence
of lead, asbestos, water intrusion and/or fungal growth and any resulting
damage, PCBs and radon in and about the Property), reports, investigations and
inspections as it deems appropriate in connection with the Property.  If Seller
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller’s Indemnified Parties, except to
the extent same are expressly made the subject of any covenants of title
contained in the Deed conveying the Property or Seller’s Representations or the
agreements of Seller expressly set forth elsewhere in this Contract.  Purchaser
acknowledges and agrees that, except as expressly set forth in Seller’s
Representations or the agreements of Seller expressly set forth elsewhere in
this Contract, no representation has been made and no responsibility is assumed
by Seller with respect to current and future applicable zoning or building code
requirements or the compliance of the Property with any other laws, rules,
ordinances or regulations, the financial earning capacity or expense history of
the Property, the continuation of contracts, continued occupancy levels of the
Property, or any part thereof, or the continued occupancy by Tenants of any
Leases or, without limiting any of the foregoing, occupancy at Closing.  Prior
to Closing, subject to the provisions of Article 7, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or Tenants.  Subject to the provisions of Article 7, Purchaser
agrees that the departure or removal, prior to Closing, of any of such guests,
occupants or Tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 12 months (the “ Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has given notice of a claim
during the Survival Period for breach of any of Seller’s Representations.  Under
no circumstances shall Seller be liable to Purchaser for more than $3,000,000 in
any individual instance or in the aggregate for all breaches of Seller’s
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller’s Representations unless the claim(s) for damages in the aggregate by
Purchaser exceeds $5,000, in which case Purchaser shall be entitled to bring a
claim for the entire amount, subject to the aggregate limit described above. 


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Designated Representatives of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representatives any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representatives any individual personal liability.  As used herein,
the term “ Designated Representatives” shall refer to Scott Machlovitz, who is
the regional property manager handling this Property, Tracey Lohman, who is the
community manager handling this Property and Karyn Marasco, who is the regional
vice president.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF DELAWARE (PROVIDED THAT PURCHASER MAY UPDATE THE
FOREGOING REPRESENTATION TO REFLECT ANY ASSIGNMENT OF THIS CONTRACT PERMITTED
HEREUNDER).


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS OR MANAGERS, HAS ALL NECESSARY ENTITY POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT
IS ENGAGED, AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO
EXECUTE AND DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN,
AND TO PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED (OR WHICH HAVE NOT ALREADY
BEEN OBTAINED) TO SO EMPOWER OR AUTHORIZE PURCHASER.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER IS
OTHERWISE BOUND.  THIS CONTRACT IS A VALID, BINDING AND ENFORCEABLE AGREEMENT
AGAINST PURCHASER IN ACCORDANCE WITH ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED (IN WRITING)
LITIGATION EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL,
INVALID OR NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS DIRECT INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE 7
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period from the Effective Date to the Closing Date, in the ordinary
course of business and consistent with Seller’s past practices, Seller may enter
into new Property Contracts and new Leases, renew existing Leases and modify,
terminate or accept the surrender or forfeiture of any of the Leases, modify any
Property Contracts, and institute and prosecute any available remedies for
default under any Lease or Property Contract, without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that (x) any such
new Property Contracts and new or renewed Leases shall not have a term in excess
of one (1) year, (y) with respect to new or renewed residential Leases, the same
shall be on Seller’s standard form without material deviation and entered into
in the ordinary course of business and in accordance with Seller’s leasing
practices for the Property and (z) with respect to new Property Contracts, the
same shall be immaterial and terminable on not more than thirty (30) days’
notice without penalty, without (in each instance) the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed.  Seller shall not apply any Tenant Deposits between the date hereof and
the Closing in respect of a Tenant in possession at Closing.  Further, Seller
shall be solely responsible for payment of all unpaid leasing commissions
related to the Leases.  Seller hereby agrees to bill Tenants for August rent in
the ordinary course of business and shall remit all payments received by Seller
to Purchaser in accordance with the terms of Section 5.4.6 hereof (the forgoing
sentence shall survive the Closing). 


7.2       GENERAL OPERATION OF PROPERTY.


7.2.1    EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE VII, SELLER SHALL
OPERATE THE PROPERTY AFTER THE EFFECTIVE DATE IN THE ORDINARY COURSE OF
BUSINESS, AND EXCEPT AS NECESSARY IN SELLER’S SOLE DISCRETION TO ADDRESS (A) ANY
LIFE OR SAFETY ISSUE AT THE PROPERTY OR (B) ANY OTHER MATTER WHICH IN SELLER’S
REASONABLE DISCRETION MATERIALLY ADVERSELY AFFECTS THE USE, OPERATION OR VALUE
OF THE PROPERTY, SELLER WILL NOT MAKE ANY MATERIAL ALTERATIONS TO THE PROPERTY
OR REMOVE ANY FIXTURES AND TANGIBLE PERSONAL PROPERTY WITHOUT THE PRIOR WRITTEN
CONSENT OF PURCHASER, WHICH CONSENT OF PURCHASER SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED. 

 


7.2.2    SELLER SHALL NOT SEEK OR CONSENT TO ANY ZONING CHANGES OR VARIANCE WITH
RESPECT TO THE PROPERTY OR OTHERWISE FILE OR MAKE APPLICATION TO ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE PROPERTY, OTHER THAN WITH RESPECT TO
THE TAX ASSESSMENT APPEALS SET FORTH IN SECTION 7.4 BELOW.  


7.2.3    UNTIL CLOSING, SELLER SHALL MAINTAIN (I) ALL PERMITS, SPECIAL USE
PERMITS, EXCEPTIONS, VARIANCES AND SIMILAR BENEFITS FOR THE PROPERTY AND (II)
ITS CURRENT CASUALTY AND LIABILITY INSURANCE PROGRAM FOR THE PROPERTY (OR
REPLACEMENT POLICIES ON COMPARABLE TERMS), AS SAME EXISTS AS OF THE EFFECTIVE
DATE.


7.2.4    SELLER SHALL NOT MAKE ANY CHANGES TO THE SERVICES PROVIDED TO TENANTS
BY REDUCING THE STAFFING OF ITS EMPLOYEES OR OTHERWISE.


7.2.5    SELLER SHALL COOPERATE WITH PURCHASER TO EFFECT AN ORDERLY TURNOVER OF
THE MANAGEMENT OF THE PROPERTY FROM SELLER TO PURCHASER AS WELL AS IN CONNECTION
WITH PURCHASER’S LOAN APPLICATION.


7.2.6    OTHER THAN THE TAX ASSESSMENT APPEAL SET FORTH IN SECTION 7.4 HEREOF,
SELLER SHALL NOT COMMENCE OR SETTLE ANY LITIGATION (INCLUDING, WITHOUT
LIMITATION, ANY LANDLORD/TENANT ACTIONS) THAT WOULD HAVE AN ADVERSE EFFECT ON
THE PROPERTY OR PURCHASER AFTER CLOSING WITHOUT THE PRIOR WRITTEN CONSENT OF
PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED) UNLESS OBLIGATED TO DO SO BY A COURT OF LAW.


7.2.7    SELLER SHALL PROMPTLY NOTIFY PURCHASER OF THE COMMENCEMENT OF ANY
MATERIAL LITIGATION AGAINST SELLER, AND PROVIDE PURCHASER WITH COPIES OF ANY
DOCUMENTS RELATED THERETO REQUESTED BY PURCHASER.


7.2.8    SELLER SHALL NOT HIRE ANY ADDITIONAL EMPLOYEES, EXCEPT TO REPLACE ANY
EMPLOYEES EXISTING AS OF THE DATE HEREOF.


7.3       LIENS.

  Seller covenants that it will not voluntarily create or cause any lien or
encumbrance to attach to the Property between the Effective Date and the Closing
Date (other than Leases and Property Contracts as provided in Section  7.1)
unless Purchaser approves such lien or encumbrance in writing, and Seller shall
otherwise comply with Section 4.5.2.  If Purchaser approves any such subsequent
lien or encumbrance in writing, the same shall be deemed a Permitted Encumbrance
for all purposes hereunder.


7.4       TAX APPEALS.

 

7.4.1    Purchaser acknowledges that Seller, at Seller’s sole cost and expense,
has instituted a tax assessment appeal for the Property with respect to calendar
year 2009 and is in negotiations with the taxing authorities of Plainsboro, New
Jersey to determine and fix the assessed value for the Property for calendar
years 2009 and 2010.  Seller reserves and shall have the right to continue to
prosecute and/or settle the same after the Closing without the consent of
Purchaser (at Seller’s cost); provided, however, (i) if the proposed settlement
is for a tax assessed value of the Property for 2009 of more than $66,000,000 or
otherwise increases Purchaser’s obligations as the owner of the Property beyond
the terms set forth in the proposed stipulations for 2009 and 2010 tax appeals
(copies of which have previously been delivered to Purchaser) (the "
Stipulations"), then Seller shall not settle such tax assessment appeal without
the consent of Purchaser, such consent not to be unreasonably withheld,
conditioned or delayed; and (ii) all material actions to be taken by Seller in
the proceedings (other than settling same which is governed by the prior
provisions of this sentence, but which shall in all events include filing any
documents with any court or governmental authority and appearing at any hearing,
other than such filings and hearings which are ministerial in nature and are
necessary in order to finalize and file the Stipulations and enter the same with
the Tax Court of New Jersey) shall be subject to Purchaser’s consent, such
consent not to be unreasonably withheld, conditioned or delayed. 

7.4.2    If the Final Actual Assessed Value has not been determined prior to the
date which is 180 days after the Closing Date, then, at Purchaser’s election,
any time thereafter: (x) Seller shall transfer control of such proceedings to
Purchaser, and Purchaser shall assume responsibility, to pay the costs of such
proceedings (provided that (x) Seller shall be required to pay all costs of the
proceeding which have accrued until the date of such transfer; and (y) Seller
shall execute all documents and take such other actions as Purchaser may
reasonably request to effectuate such transfer) and Purchaser shall have no
liability to Seller as a result of any action taken in respect of such
proceedings (other than the obligation to pay Seller the amount set forth in
Section 2.2.4 above); provided, however, (i) if the proposed settlement is for a
tax assessed value of the Property for 2009 of more than the amount set forth in
the last draft of the Stipulations (copies of which have previously been
delivered to Purchaser), then Purchaser shall not settle such tax assessment
appeal without the consent of Seller, such consent not to be unreasonably
withheld, conditioned or delayed; and (ii) all material actions to be taken by
Purchaser in the proceedings (other than settling same which is governed by the
prior provisions of this sentence, but which shall in all events include filing
any documents with any court or governmental authority and appearing at any
hearing, other than such filings and hearings which are ministerial in nature
and are necessary in order to finalize and file the Stipulations and enter the
same with the Tax Court of New Jersey) shall be subject to Seller’s consent,
such consent not to be unreasonably withheld, conditioned or delayed and (y)
notwithstanding anything to the contrary contained herein, Purchaser shall have
the free right to assign the rights so transferred to Purchaser pursuant to the
foregoing clause (x) to any purchaser, lender or other party that acquires title
to the Property, provided that Purchaser provides Seller with notice of such
assignment and the name and address of the assignee within 10 days after such
assignment has occurred (together with copies of the applicable assignment and
assumption instrument) and such assignee assumes the obligations of Purchaser
under this Section 7.4.2 and Section 2.2.4.

7.4.3    If either Seller’s or Purchaser’s consent is required under this
Section 7.4, such party shall, within five (5) Business Days after receiving
such request for consent, approve or disapprove such request.  If a party
disapproves such request, then the notice of such disapproval shall include a
reasonably detailed explanation of such disapproval.  If a party fails to
respond to such request within such five (5) Business Day period, then such
party shall be deemed to have approved such request for consent.

7.4.4    Purchaser agrees that it shall not independently institute any tax
reduction proceedings, tax protest proceedings, or tax assessment appeals for
the Property with respect to the tax years 2009 and 2010 so long as the tax
assessment for those years remain as set forth in the Stipulations. Purchaser
shall cooperate with Seller in connection with the prosecution and/or settlement
of any such tax assessment appeal, including executing such documents as Seller
may reasonably request in order for Seller to prosecute and/or settle any such
proceedings, at Seller’s cost.  Any refunds or savings in the payment of taxes
resulting from any tax assessment appeals applicable to the period prior to the
Closing Date shall belong to Seller and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing Date shall belong to
Purchaser.  Seller shall be responsible for all of its attorneys’ fees and other
expenses incurred in obtaining such refunds or savings irrespective of whether
Purchaser or Seller is entitled to receipt of same pursuant to the provisions
hereof. 

7.4.5    The terms and provisions of this Section 7.4 shall survive the Closing.

7.5       Rent Ready Credit.  Seller agrees that at the Closing either Seller
will deliver to Purchaser all Tenant Units which are vacant in Rent-Ready
Condition, or Purchaser shall receive a credit against the Purchase Price in an
amount equal to the product of (i) the number of Tenant Units on the date of the
Closing that are vacant and not in Rent-Ready Condition, and (ii) $500.00.  Not
earlier than 2 Business Days prior to the Closing, Seller shall deliver to
Purchaser a list of the Tenant Units which are vacant and not in Rent-Ready
Condition.


ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Without limiting any rights of Purchaser elsewhere in this Contract,
Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE EFFECTIVE DATE AND AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4    NEITHER SELLER NOR SELLER’S GENERAL PARTNER NOR AIMCO PROPERTIES, L.P.
SHALL BE A DEBTOR IN ANY BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6
MONTHS A DEBTOR IN ANY BANKRUPTCY OR INSOLVENCY OR SIMILAR PROCEEDING (OR HAD A
RECEIVER APPOINTED FOR ANY OF ITS PROPERTY) UNDER STATE OR FEDERAL LAW.


8.1.5    SUBJECT TO PURCHASER’S PAYMENT OF PREMIUMS, THE TITLE INSURER SHALL BE
COMMITTED TO THE ISSUANCE OF THE TITLE POLICY INSURING TITLE TO THE PROPERTY
SUBJECT ONLY TO THE TITLE EXCEPTIONS SET FORTH IN THE PRO-FORMA TITLE POLICY IN
THE FORM ATTACHED HERETO AS EXHIBIT J AND SHALL OTHERWISE BE COMMITTED TO ISSUE
THE TITLE POLICY IN THE FORM AND SUBSTANCE OF EXHIBIT J.


8.1.6    THERE SHALL NOT BE ANY INJUNCTION ENTERED RESTRAINING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in this Section 8.1 not satisfied,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, (b)
notify Seller in writing of Purchaser's decision to terminate this Contract and
(subject to the terms of Section 2.3.3) the Deposit shall be released to
Purchaser and neither party shall have any further obligations under this
Contract except for the Survival Provisions or (c) if such failure constitutes a
default by Seller, exercise any of its remedies pursuant to Section 10.2.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED
HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE AND AS OF
THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    THERE SHALL NOT BE ANY INJUNCTION ENTERED RESTRAINING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and (x) if such failure does not
constitute a default by Purchaser, the Deposit shall (subject to the terms of
Section 2.3.3) be released to Purchaser and neither party shall have any further
rights or obligations under this Contract except for the Survival Provisions or
(y) if such failure does constitute a default by Purchaser, exercise any of
Seller’s remedies under Section 10.1. 


ARTICLE 9
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with 
Cushman & Wakefield – NJ, One Meadowlands Plaza, East Rutherford, NJ 07073,
Attention:  Jose R. Cruz (“ Broker”) in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party. 


9.2       BROKER COMMISSION.

  Seller agrees to pay Broker a commission according to the terms of a separate
contract.  Broker shall not be deemed a party or third party beneficiary of this
Contract.  Seller shall indemnify and hold harmless Purchaser from any and all
Losses relating to any claim by Broker or Broker’s affiliates.


ARTICLE 10
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver to Seller
the deliveries specified under Section  5.3 on the date required thereunder, or
(b) deliver the Purchase Price at the time required by Section  2.2.6 and close
on the purchase of the Property on the Closing Date, then, provided that Seller
is not otherwise in material default of its obligations under this Contract and
Purchaser does not then have the right to terminate this Contract, as Seller’s
sole and exclusive remedy, Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller (subject to Section 2.3), and neither
party shall be obligated to proceed with the purchase and sale of the Property. 
If, Purchaser defaults in any of its other representations, warranties or
obligations under this Contract (other than as previously set forth in the first
sentence of this Section 10.1), in any material respect, and such default
continues for more than 10 days after written notice from Seller, then, provided
that Seller is not otherwise in material default of its obligations under this
Contract and Purchaser does not then have the right to terminate this Contract,
as Seller’s sole and exclusive remedy, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller (subject to Section 2.3),
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  The Deposit is liquidated damages and recourse to the Deposit is,
Seller’s sole and exclusive remedy for Purchaser’s failure to perform its
obligation to purchase the Property or breach of a representation or warranty or
other defaults described in this Section 10.1.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  Notwithstanding anything to the contrary contained herein, if
Purchaser defaults in its obligation hereunder to timely deliver the Deposit,
then Seller’s sole and exclusive remedy is to immediately terminate this
Contract and neither party shall be obligated to proceed with the purchase and
sale of the Property.   SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES
WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE
OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
SELLER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH SELLER SPECIFICALLY WAIVES, FROM
PURCHASER FOR ANY BREACH BY PURCHASER, OF ITS COVENANTS, REPRESENTATIONS OR ITS
OBLIGATIONS UNDER THIS CONTRACT OR ANY OTHER CLAIMS BY SELLER UNDER THIS
CONTRACT. THE PARTIES ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION 10.1 SHALL
NOT LIMIT THE PARTIES’ RIGHTS SET FORTH IN SECTION 13.16 BELOW. 

10.2     Seller Default.  If Seller (i) defaults in its obligations hereunder to
deliver to Purchaser the deliveries specified under Section 5.2 on the date
required thereunder and otherwise close on the sale of the Property on the
Closing Date, (ii) prior to the Closing, defaults in its covenants or
obligations under this Contract, and such default continues for more than 10
days after written notice from Purchaser or (iii) prior to closing, breaches a
Seller’s Representation which breach is intentional and willful, then, provided
that Purchaser is not otherwise in material default of its obligations under
this Contract and Seller does not then have the right to terminate this
Contract, at Purchaser’s election and as Purchaser’s sole and exclusive remedy,
either (a) this Contract shall terminate, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by invoices from third
parties) in connection with this transaction, which damages shall not exceed
$250,000 in aggregate (which limitation shall not apply to Purchaser’s rights
under Section 13.16 below), or (b) subject to the conditions below, Purchaser
may seek specific performance of Seller’s obligation to close pursuant to this
Contract (but not damages other than pursuant to Section 13.16).  Purchaser may
seek specific performance of Seller’s obligation to close pursuant to this
Contract only if Purchaser (i) is not otherwise be in default under this
Contract; and (ii) files suit therefor with the court on or before the 90th day
after the Closing Date; if Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Notwithstanding the foregoing, if Seller transfers title to the
Property to a third party prior to (x) the termination of this Contract such
that Purchaser is unable to bring an action for specific performance pursuant to
this Section 10.2, then Purchaser’s actual out-of-pocket damages shall not be
capped at $250,000 and Purchaser shall be entitled to recover all actual damages
suffered by Purchaser as a result of such transfer of the Property by Seller to
a third party (but not consequential, punitive or speculative damages).  SELLER
AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT
THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS
DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY. THE PARTIES ACKNOWLEDGE THAT
THE PROVISIONS OF THIS SECTION 10.2 SHALL NOT LIMIT THE PARTIES’ RIGHTS SET
FORTH IN SECTION 13.16 BELOW. 


ARTICLE 11
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “ Repairs”) is
more than $2,000,000.00, then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the “ Damage Notice”).  Within 10 days after Purchaser’s receipt of the Damage
Notice (or if such casualty occurs less than 10 days prior to the Closing, then
on or prior to the Closing), Purchaser may elect at its option to terminate this
Contract by delivering written notice to Seller in which event the Deposit shall
be refunded to Purchaser and neither party shall have any further obligations
under this Contract except for the Survival Provisions.  In the event Purchaser
fails to terminate this Contract within the foregoing 10-day (or shorter)
period, this transaction shall be closed in accordance with Section  11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$2,000,000.00, then this transaction shall be closed in accordance with Section 
11.3, notwithstanding such casualty. 


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section  11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Seller and Purchaser shall, at
Closing, execute and deliver an assignment and assumption (in a form reasonably
required by Seller and Purchaser) of Seller’s rights and obligations with
respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs). 
Notwithstanding anything contained herein to the contrary, Seller shall not make
any Repairs without the prior written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed) except to the extent that
such Repairs are necessary to comply with Laws or to protect or preserve persons
or property from injury or damage.


ARTICLE 12
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Seller shall immediately
notify Purchaser thereof and Purchaser shall have the right, at Purchaser’s
option, to terminate this Contract by giving written notice within 10 days after
Purchaser’s receipt from Seller of notice of the occurrence of such event (or if
such notification occurs less than 10 days prior to the Closing, then on or
prior to the Closing), and if Purchaser so terminates this Contract, Purchaser
shall recover the Deposit hereunder and neither party shall have any further
obligations under this Contract except for the Survival Provisions.  If
Purchaser fails to terminate this Contract within such 10-day (or shorter)
period, this transaction shall be closed in accordance with the terms of this
Contract for the full Purchase Price and Purchaser shall receive the full
benefit of any condemnation award.


ARTICLE 13
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section 
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section  13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), and (b) Purchaser provides written
notice to Seller of any proposed assignment  prior to the Closing Date.  As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity. Notwithstanding the foregoing,
Purchaser may assign this Contract  to a corporation, partnership, limited
liability company, or other entity that is directly or indirectly controlled by
(x) Angelo, Gordon & Co., L.P. (“Angelo Gordon”), affiliates of Angelo Gordon or
funds managed or controlled by (or under common control with) Angelo Gordon or
its affiliates, (y) Vantage Properties, LLC or its employees or principals or
(z) any combination of the foregoing. Upon any assignment of this Contract by
Purchaser, the Purchaser originally named herein shall be released from any
obligations under this Contract (provided that such release shall not be
effective until the Closing occurs).


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

c/o Vantage Properties, LLC

750 Lexington Avenue

New York, New York 10022

Attention:  Neil Rubler

Telephone: 212-413-0840

Facsimile:  212 413 0830

Electronic Mail: NRubler@vantageny.com

And:

c/o Angelo, Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Fax: 212-867-5436

Attn: Adam Schwartz

Email:  ASchwartz@angelogordon.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:  Eric Feuerstein, Esq.

Telephone: 212-351-2323

Facsimile:  212-351-5223

Electronic Mail: efeuerstein@gibsondunn.com

And:

 

Duval & Stachenfeld LLP

300 East 42nd Street, 3rd Floor

New York, New York 10017

Fax: 212-883-8883

Attn: Terri L. Adler, Esq.

Email:  tadler@dsllp.com

 

To Seller:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch and Brian Bornhorst

Telephone:  303-691-4337 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)

Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)

Electronic Mail:  mark.reoch@aimco.com and brian.bornhorst@aimco.com

 

And:

 

c/o AIMCO

191 Post Road West

Westport, CT  06880

Attention:  Mr. Lance Graber

Telephone: 203-221-2621

Facsimile:  203-222-0527
Electronic Mail:  lance.graber@aimco.com

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: 303-691-4303

Facsimile:  303-300-3260

Electronic Mail:  john.spiegleman@aimco.com

 

and a copy to:

 

Cushman & Wakefield – NJ

One Meadowlands Plaza

East Rutherford, New Jersey 07073

Telephone:  201-460-3397

Facsimile:

Electronic Mail:  jose.cruz@cushwake.com

 

and a copy to:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10510

Attention:  Sandor A. Green, Esq.

Telephone: 212-541-2049

Facsimile:  212-541-1449

Electronic Mail: sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention:  Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467

Email:  LIsaacson@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of New Jersey shall govern the validity, construction,
enforcement, and interpretation of this Contract.  All claims, disputes and
other matters in question arising out of or relating to this Contract, or the
breach thereof, shall be decided by proceedings instituted and litigated in a
court of competent jurisdiction in the state in which the Property is situated,
and the parties hereto expressly consent to the venue and jurisdiction of such
court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section  2.3, and (b) the signature of the Broker shall not be required as to
any amendment of this Contract.


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Neither Purchaser nor Seller shall disclose the terms and conditions contained
in this Contract and shall keep the same confidential, provided that the parties
may disclose the terms and conditions of this Contract (a) as required by law or
court order, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to Purchaser’s or Seller’s, direct and indirect
members, partners, managers, officers, directors, employees, and shareholders,
lenders, attorneys and accountants and other consultants and advisors and other
parties who reasonably need to know such information.  Any information obtained
by Purchaser in the course of its inspection of the Property, and any Materials
provided by Seller to Purchaser hereunder, shall be confidential and Purchaser
shall be prohibited from making such information public to any other person or
entity other than its Consultants and financing sources, without Seller’s prior
written authorization, which may be granted or denied in Seller’s sole
discretion (other than as permitted in this Section 13.13). In addition,
Purchaser shall use its reasonable efforts to prevent its Consultants and
financing sources from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller’s
sole discretion.  Seller and Purchaser agree that the provisions of this Section
13.13 shall supersede the covenants, restrictions and agreements of Purchaser
contained in any confidentiality agreement executed by Purchaser prior to the
Effective Date. The provisions of this Section 13.13 as they pertain to
information related to Seller, AIMCO or the terms of this transaction (but not
the Property itself) shall survive the Closing or any termination of this
Contract for one (1) year (and with respect to information about the Property,
shall terminate at the Closing).  The provisions of this Section 13.13 shall not
apply to any materials that (i) at the time of disclosure to Purchaser were in
the public domain or which subsequently come into the public domain (other than
by breach of this Contract), (ii) are available to Purchaser or subsequently
become available to Seller on a non-confidential basis.  Nothing contained
herein shall limit Purchaser’s rights to talk to government representatives in
connection with Purchaser’s efforts in obtaining zoning letters and violation
searches.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, CO.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange, (d) no dates in this Contract will be extended
as a result thereof, except as specifically provided herein and (e) the electing
party shall in all events be responsible for all costs and expenses related to
the Section 1031 exchange and shall fully indemnify, defend and hold the other
harmless from and against any and all liability, claim, damages, expenses
(including reasonable attorneys’ fees, proceedings and causes of action of any
kind or nature whatsoever arising out of, connected with or in any manner
related to such 1031 exchange that would not have been incurred by the
non-electing party if the transaction had not been structured as an exchange of
like-kind properties).


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
South Carolina limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company, and Seller agrees that none of
Purchaser’s affiliates, parent and subsidiary entities, successors, assigns,
partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives and agents shall have any personal
liability under this Contract or any document executed in connection with the
transactions contemplated by this Contract.


13.20   EXCLUSIVE NEGOTIATIONS.

 From the Effective Date through the earlier to occur of the Closing Date or the
termination of this Contract, Seller shall not solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations. 


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.  The provisions of this Section
13.22 do not affect the rights of Purchaser described in the last sentence of
Section 10.2.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   WAIVER OF JURY TRIAL.

  The parties hereto waive trial by jury in any action, proceeding or
counterclaim brought by any party against any other party on any matter arising
out of or in any way connected with this Contract.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   SOLICITATION OF EMPLOYEES.

  Seller acknowledges and agrees that Purchaser or any of Purchaser’s employees,
affiliates or agents may contact Seller’s employees or any employees located at
the Property (or any of Seller’s affiliates’ employees located at any property
owned by such affiliates) for potential employment at the Property by Purchaser.
Nothing contained in this Contract shall prohibit Seller’s manager from
employing (or continuing to employ) any of its on-site employees for employment
at the another property managed by Seller’s manager.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Sections
13.20 , and Section 13.13shall be limited as set forth in such Section); (b)
Sections 2.3, 3.3, 3.4, 5.4, 5.5, 6.2, 6.3, 6.5, 9.1, 9.2, 10.2, 14.1, and
14.2(including all subsections of the foregoing Sections); and (c) any other
provisions in this Contract, that by their express terms survive the termination
or the Closing (as the case may be); (the foregoing (a), (b) and (c) referred to
herein as the “ Survival Provisions”), none of the terms and provisions of this
Contract shall survive the termination of this Contract or the Closing (as the
case may be).


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “ Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section  13.3 of this
Contract.  In the event that “ Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder


13.29   SLIP AND FALL CLAIMS INDEMNITY.



(A) SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD PURCHASER HARMLESS FROM AND
AGAINST ALL CLAIMS, DEMANDS AND DAMAGES ARISING AS A RESULT OF ANY SO-CALLED
“SLIP AND FALL” ACCIDENTS OCCURRING BEFORE THE CLOSING DATE AND (B) PURCHASER
AGREES TO INDEMNIFY, DEFEND AND HOLD SELLER HARMLESS FROM AND AGAINST ALL CLAIMS
AND DEMANDS ARISING AS A RESULT OF ANY SO-CALLED “SLIP AND FALL” ACCIDENTS
OCCURRING ON OR AFTER THE CLOSING DATE.

 


13.30   NEW JERSEY TAX INDEMNITY. 


 


SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD PURCHASER HARMLESS FROM AND AGAINST
ALL CLAIMS, DEMANDS, LIABILITIES AND DAMAGES ARISING OUT OF THE FAILURE OF
SELLER TO PAY ANY TAXES DUE TO THE STATE OF NEW JERSEY RESULTING FROM THE SALE
OF THE PROPERTY TO PURCHASER PURSUANT TO THE TERMS OF THIS CONTRACT OR SELLER’S
OPERATION AND OWNERSHIP OF THE PROPERTY PRIOR THERETO, INCLUDING, WITHOUT
LIMITATION, ANY SALES TAX DUE IN CONNECTION WITH THE BULK SALE OF THE PERSONAL
PROPERTY COMPRISING A PORTION OF THE PROPERTY.. 

 


13.31   FURTHER ASSURANCES.


 


FROM AND AFTER THE CLOSING, (I) SELLER SHALL REASONABLY COOPERATE WITH PURCHASER
(AT PURCHASER’S SOLE COST AND EXPENSE) TO EFFECT AN ORDERLY TRANSITION OF THE
PROPERTY FROM SELLER TO PURCHASER AND OTHERWISE TO GIVE EFFECT TO THE
TRANSACTIONS DESCRIBED IN THIS CONTRACT AND (II) PURCHASER SHALL REASONABLY
COOPERATE WITH SELLER (AT SELLER’S SOLE COST AND EXPENSE) TO EFFECT AN ORDERLY
TRANSITION OF THE PROPERTY FROM SELLER TO PURCHASER AND OTHERWISE TO GIVE EFFECT
TO THE TRANSACTIONS DESCRIBED IN THIS CONTRACT.

 


ARTICLE 14
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.


14.2     CONSENT AGREEMENT.

 Seller has advised Purchaser that testing (the “Testing”) has been performed at
the Property with respect to lead-based paint.  Law Engineering and
Environmental Services, Inc. performed the Testing and reported its findings in
the Lead Based Paint Evaluation Report, dated as of January 24, 2003, a copy of
which has been provided to Purchaser (the “Report”).  The Report certifies the
Property as lead based paint free.  By execution hereof, Purchaser acknowledges
receipt of a copy of the Report, the Lead-Based Paint Disclosure Statement
attached hereto as Exhibit H, and acknowledges receipt of that certain Consent
Agreement (the “ Consent Agreement”) by and among the United States
Environmental Protection Agency (executed December 19, 2001), the United States
Department of Housing and Urban Development (executed January 2, 2002), and
AIMCO (executed December 18, 2001).  Because the Property has been certified as
Lead Based Paint Free (as defined in the Consent Agreement), Seller  has advised
Purchaser that Seller is not required under the Consent Agreement to remediate
or abate any lead-based paint condition at the Property prior to the Closing. 
Purchaser acknowledges and agrees that, after Closing, the Purchaser and the
Property shall be subject to the Consent Agreement solely to the extent that (x)
the Consent Agreement applies to the Property; and (y) due to the fact that the
Consent Agreement applies to multiple properties (even though Seller has advised
Purchaser that all obligations thereunder which apply to the Property have been
fully performed).  The provisions of this Section 14.2 shall survive the Closing
and delivery of the Deed to Purchaser.  Seller hereby agrees to indemnify,
defend and hold Purchaser, Purchaser’s lenders and Purchaser’s successors and
assigns (including, without limitation, successor owners and any other party
that has an ownership interest in the Property from time to time) harmless from
and against all claims, demands, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs) arising as
a result of any matters which are the subject of the Consent Agreement and which
relate to any property (other than the Property); provided, however, that the
foregoing indemnity shall only apply to any indemnification claims which are
first asserted by Purchaser (or any such lenders, successors or assigns) against
Seller prior to the fifth anniversary of the Closing Date.

                                          [Remainder of Page Intentionally Left
Blank]                 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

FOX RUN AP XI, L.P., a South Carolina limited partnership

 

By:     AP XI FOX RUN GP, L.L.C.,
a South Carolina limited liability company,
its general partner

 

By:    ANGELES PARTNERS XI,
a California limited partnership,
its member

 

By:       ANGELES REALTY CORPORATION II,
a California corporation,
its managing general partner

 

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

Purchaser:

ANGELO GORDON REAL ESTATE INC.,
a Delaware corporation

By:  /s/Zain Koita
Name:  Zain Koita
Title:  Vice President